








Exhibit 10.1

*********************************************************

KIMCO REALTY CORPORATION




____________________

CREDIT AGREEMENT

dated as of April 17, 2009

____________________

THE BANK OF NOVA SCOTIA,

as Administrative Agent,




RBC CAPITAL MARKETS,

as Syndication Agent




and




PNC BANK, NATIONAL ASSOCIATION,

REGIONS BANK

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents










******************************************************************







THE BANK OF NOVA SCOTIA,




and




RBC CAPITAL MARKETS,




as Joint Lead Arrangers and Joint Bookrunners

















--------------------------------------------------------------------------------

TABLE OF CONTENTS




ARTICLE I

DEFINITIONS

1

Section 1.1.

Defined Terms

1

Section 1.2.

Other Definitional Provisions; Interpretation

16

Section 1.3.

Accounting Terms; GAAP

17

ARTICLE II

THE LOANS

17

Section 2.1.

[Reserved]

17

Section 2.2.

Loans; Etc

17

Section 2.3.

Prepayments

19

Section 2.4.

Conversion and Continuation Options

19

Section 2.5.

Fees

19

Section 2.6.

Interest Rates and Payment Dates

20

Section 2.7.

Computation of Interest

20

Section 2.8.

Inability to Determine Interest Rate

20

Section 2.9.

Pro Rata Treatment and Payments

21

Section 2.10.

Illegality

22

Section 2.11.

Requirements of Law

22

Section 2.12.

Taxes

23

Section 2.13.

Indemnity

25

Section 2.14.

Change of Lending Office

25

Section 2.15.

Replacement of Lenders under Certain Circumstances

25

ARTICLE III

[RESERVED]

26

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

26

Section 4.1.

Financial Condition

26

Section 4.2.

No Change

27

Section 4.3.

Corporate Existence; Compliance with Law

27

Section 4.4.

Corporate Power; Authorization; Enforceable Obligations

27

Section 4.5.

No Legal Bar

27

Section 4.6.

No Material Litigation

28

Section 4.7.

No Default

28

Section 4.8.

Ownership of Property

28

Section 4.9.

Intellectual Property

28

Section 4.10.

No Burdensome Restrictions; Disclosure

28





-i-




--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)




Section 4.11.

Taxes

28

Section 4.12.

Federal Regulations

29

Section 4.13.

ERISA

29

Section 4.14.

Investment Company Act; Other Regulations

29

Section 4.15.

[Reserved]

29

Section 4.16.

Purpose

29

Section 4.17.

Environmental Matters

29

Section 4.18.

Insurance

30

Section 4.19.

Condition of Properties

30

Section 4.20.

Benefit of Loans

31

Section 4.21.

REIT Status

31

Section 4.22.

Solvency

31

ARTICLE V

CONDITIONS

31

Section 5.1.

Conditions to Effectiveness / Effective Date

31

ARTICLE VI

AFFIRMATIVE COVENANTS

33

Section 6.1.

Financial Statements

33

Section 6.2.

Certificates; Other Information

33

Section 6.3.

Payment of Obligations

34

Section 6.4.

Maintenance of Existence, etc

34

Section 6.5.

Maintenance of Property; Insurance

34

Section 6.6.

Inspection of Property; Books and Records; Discussions

34

Section 6.7.

Notices

35

Section 6.8.

Environmental Laws

35

Section 6.9.

Baseline Conditions

36

ARTICLE VII

NEGATIVE COVENANTS

36

Section 7.1.

Financial Covenants

36

Section 7.2.

Limitation on Certain Fundamental Changes

37

Section 7.3.

[Reserved]

37

Section 7.4.

Limitation on Investments, Loans and Advances

37

Section 7.5.

Limitation on Transactions with Affiliates

38

Section 7.6.

Limitation on Changes in Fiscal Year

38

Section 7.7.

Limitation on Lines of Business; Issuance of Commercial Paper;

Creation of Subsidiaries; Negative Pledges; Swap Agreements

38





-ii-







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)







ARTICLE VIII

EVENTS OF DEFAULT

38

ARTICLE IX

THE AGENTS

41

Section 9.1.

The Agents

41

Section 9.2.

Indemnification

43

Section 9.3.

The Syndication Agents, Documentation Agents, Lead-Arrangers, and Bookrunners

43

ARTICLE X

MISCELLANEOUS

44

Section 10.1.

Amendments and Waivers

44

Section 10.2.

Notices

44

Section 10.3.

No Waiver; Cumulative Remedies

45

Section 10.4.

Survival of Representations and Warranties

45

Section 10.5.

Payment of Expenses and Taxes

45

Section 10.6.

Successors and Assigns

46

Section 10.7.

Disclosure

48

Section 10.8.

Increases of Commitments

48

Section 10.9.

[Reserved]

49

Section 10.10.

Subsidiary Guarantors

49

Section 10.11.

Adjustments; Set-off

50

Section 10.12.

Counterparts

50

Section 10.13.

Severability

50

Section 10.14.

Integration

51

Section 10.15.

GOVERNING LAW

51

Section 10.16.

Submission to Jurisdiction; Waivers

51

Section 10.17.

Acknowledgments

51

Section 10.18.

WAIVERS OF JURY TRIAL

52

Section 10.19.

Confidentiality

52

Section 10.20.

USA Patriot Act

52

Section 10.21.

Conforming Amendments

52

Schedule 1.1A

Lenders Commitments Immediately After Giving Effect to Effective Date

Schedule 1.1B

FFO Definitions Variations

Schedule 4.1

Certain Financial Disclosures

Schedule 4.19

Condemnation Proceedings

Schedule 7.2

Transaction(s) Referred to in Section 7.2

Schedule 10.10

Guarantors




EXHIBIT A

Form of Assignment and Assumption

EXHIBIT B

Form of Note

EXHIBIT C

Form of Subsidiary Guarantee

EXHIBIT D

Form of Loan Party Counsel

EXHIBIT E-1

Form of Closing Certificate of Kimco Realty Corporation

EXHIBIT E-2

Form of Closing Certificate of Subsidiary Guarantor

EXHIBIT F

Form of Compliance Certificate











-iii-







--------------------------------------------------------------------------------







CREDIT AGREEMENT, dated as of April 17, 2009, among KIMCO REALTY CORPORATION, a
Maryland corporation (“Kimco”), the several banks, financial institutions and
other entities from time to time parties to this Agreement (collectively, the
“Lenders”), THE BANK OF NOVA SCOTIA, and RBC CAPITAL MARKETS, as Joint Lead
Arrangers and Joint Bookrunners (in such capacity, collectively, the “Lead
Arrangers” and the “Bookrunners”), RBC CAPITAL MARKETS, as Syndication Agent (in
such capacity, the “Syndication Agent”), PNC BANK, NATIONAL ASSOCIATION, REGIONS
BANK and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents (in such
capacity, collectively, the “Documentation Agents”), and THE BANK OF NOVA
SCOTIA, as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

RECITALS

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.  Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Base Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurocurrency Rate on such day for an interest
period of one month plus 1%.  For purposes hereof:  “Base Rate” means, at any
time, the rate of interest then most recently established by the Administrative
Agent in New York as its base rate for Dollars loaned in the United States, each
change in the Base Rate being effective from and including the date such change
is publicly announced as being effective (the Base Rate is not necessarily
intended to be the lowest rate of interest determined by the Administrative
Agent in connection with extensions of credit); and “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the ABR shall be determined without regard to clause (b) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist.  Any change in the ABR due to a
change in the Base Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective as of the opening of business on the effective day of
such change in the Base Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.

“ABR Loans”:  Loans bearing interest at a fluctuating rate determined by
reference to the ABR.

“Acceptable Jurisdiction”:  a jurisdiction (other than the United States)
acceptable to the Administrative Agent in its sole discretion, including, if
requested by the Administrative Agent in its sole discretion, based on
satisfactory advice received by it from local counsel in such jurisdiction with
respect to the procedure for enforcement of a U.S. judgment in such
jurisdiction, and the collection of such judgment from assets located there.











--------------------------------------------------------------------------------







“Adjusted Net Income”:  for any period, as to Kimco and the Consolidated
Entities, Consolidated Net Income; provided that there shall be excluded the
income (or deficit) of any Person other than Kimco accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Kimco or any of its
Subsidiaries.

“Administrative Agent”:  as defined in the introductory paragraph hereof.

“Administrative Questionnaire”:  as defined in Section 10.6.

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.

“Aggregate Commitment”: the aggregate amount of Commitments of all the Lenders,
which shall initially be $220,000,000, as such amount may be increased pursuant
to Section 10.8.

“Agreement”:  this Credit Agreement.

“Applicable Margin”:  with respect to each Eurocurrency Loan or ABR  Loan, as
the case may be, at any date, the applicable percentage per annum set forth
below based upon the Status on such date:

 

Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

Eurocurrency Loans

4.50%

4.65%

4.90%

5.25%

5.75%

 
















ABR Loans

3.50%

3.65%

3.90%

4.25%

4.75%




“Applicable Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Aggregate Commitment (or, after
the Borrowing has been made, the percentage which the aggregate principal amount
of such Lender’s Loans outstanding constitutes of the aggregate principal amount
of the Loans of all Lenders then outstanding).

“Assignment and Assumption”:  as defined in Section 10.6.  

“Base Rate”:  as defined in the definition of the term “ABR”.

“Baseline Conditions”:  as to any Wholly Owned Subsidiary, in connection with
the entering by such Subsidiary into a Subsidiary Guarantee in respect of the
Loans, that such Subsidiary (a) at the time of determination can truthfully make
each of the Baseline Representations and Warranties in all material respects and
(b) if such Subsidiary is not organized under the laws of any state of the
United States, (i) shall be organized under the laws of an Acceptable
Jurisdiction or (ii) shall have submitted for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, including for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof.

“Baseline Representations and Warranties”:  as defined in the first paragraph of
Article IV.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Bookrunners”:  as defined in the introductory paragraph hereof.





-2-







--------------------------------------------------------------------------------







“Borrowing”:  Loans of the same Type made on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Date”:  any Business Day specified in a notice pursuant to Section
2.2(d) as a date on which Kimco requests the Lenders to make Loans hereunder.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which commercial banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) securities denominated in Dollars or any other currency
of any Qualified Jurisdiction (any of the foregoing, “Currency”), in any event
issued or directly and fully guaranteed or insured by the United States
Government or any other Qualified Jurisdiction, as applicable, or any agency or
instrumentality of any of them, having maturities of not more than one year from
the date of acquisition, (b) time deposits and certificates of deposit
denominated in Currency having maturities of not more than one year from the
date of acquisition of any Lender or of any domestic commercial bank the senior
long-term unsecured debt of which is rated at least A or the equivalent thereof
by S&P or A2 or the equivalent thereof by Moody’s and having capital and surplus
in excess of $500,000,000 (or the equivalent in the applicable Currency), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (b) above, (d) commercial
paper denominated in Currency rated at least A-1 or the equivalent thereof by
S&P or P-1 or the equivalent thereof by Moody’s and in either case maturing
within 90 days after the date of acquisition and (e) investments in money market
funds that have assets in excess of $2,000,000,000 (or the equivalent in the
applicable Currency), are managed by recognized and responsible institutions and
invest all of their assets in (i) obligations of the types referred to in
clauses (a), (b), (c) and (d) above and (ii) commercial paper denominated in
Currency having at least the rating described in clause (d) above and maturing
within 270 days after the date of acquisition.

“Change in Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Kimco; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Kimco by Persons who were neither (i) nominated by the board of directors of
Kimco nor (ii) appointed by directors so nominated.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”:  as to any Lender, the obligation to make Loans in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1A under the heading “Commitment”, as such amount may be changed
from time to time in accordance with the provisions of this Agreement.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with Kimco within the meaning of Section 4001 of ERISA or
is part of a group which includes Kimco and which is treated as a single
employer under Section 414 of the Code.





-3-







--------------------------------------------------------------------------------







“Consolidated Entities”:  as of any date of determination, any entities whose
financial results are consolidated with those of Kimco in accordance with GAAP.

“Consolidated Net Income”:  for any period, net income (or loss) of Kimco and
the Consolidated Entities for such period determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Currency”:  as defined in the definition of the term “Cash Equivalents”.

“Default”:  any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Documentation Agents”:  as defined in the introductory paragraph hereof.

“Dollars”, “dollars” and “$”:  lawful currency of the United States of America.

“EBITDA”:  for any Person, the consolidated net income of such Person and its
Subsidiaries before income taxes, interest, depreciation, amortization, gains or
losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt.

“Effective Date”:  the date on which the conditions set forth in Section 5.1
shall be satisfied (or waived in accordance with Section 10.1).

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or the
manufacture, storage, remediation, disposal or clean-up of Hazardous Materials,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to Kimco, any Entity or any of their respective assets
or properties.

“Entity”:  as of any date of determination, any Consolidated Entity or
Unconsolidated Entity.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Loans”:  Loans denominated in dollars bearing interest at a
fluctuating rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate”:  with respect to any Eurocurrency Loan for any interest
period, the greater of (i) 2.0% or (ii) the rate appearing on Reuters “LIBOR01”
or “LIBOR02” screen, as applicable, displaying British Bankers’ Association
Interest Rate Settlement Rates (or on any successor or substitute Reuters
screen, or any successor to or substitute therefor, providing rate quotations
comparable to those





-4-







--------------------------------------------------------------------------------







currently provided on such Reuters screen, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
in the London interbank market) at approximately 11:00 a.m., London time, on the
Quotation Day for such interest period, as the rate for deposits in the currency
of such Eurocurrency Loan with a maturity comparable to such interest period.

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”:  any of the events specified in Article VIII, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Existing Credit Agreement”:  the credit agreement, dated as of October 25,
2007, among Kimco, the Subsidiaries of Kimco from time to time parties thereto,
the several banks, financial institutions and other entities from time to time
parties thereto, the issuing lender party thereto, Bank of America, N.A., The
Bank of Nova Scotia, New York Agency, and Wachovia Bank, National Association,
as syndication agents, UBS Securities LLC, Deutsche Bank Securities, Inc., Royal
Bank of Canada and The Royal Bank of Scotland PLC, as documentation agents, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Citicorp North America, Inc., Merrill Lynch
Bank USA, Morgan Stanley Bank, Regions Bank, Sumitomo Mitsui Banking Corporation
and U.S. Bank National Association, as managing agents, The Bank of New York,
Barclays Bank Plc, Eurohypo AG, New York Branch, Suntrust Bank and Wells Fargo
Bank National Association, as co-agents, and JPMorgan Chase Bank, N.A., as
administrative agent for the lenders thereunder, as it may be amended or
supplemented from time to time.

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”.

“Fee Letter”:  the fee letter dated January 16, 2009 between Kimco and the
Administrative Agent, regarding certain fees payable in connection with this
Agreement.

“FFO”:  funds from operations, as calculated based upon the NAREIT definition in
effect on the date of said calculation or in a manner consistent with Kimco’s
prior reporting (with any variation from the NAREIT definition being specified
in Schedule 1.1B).

“Final Date”:  as defined in Section 2.11(d).

“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.

“GAAP”:  generally accepted accounting principles in the United States of
America.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Gross Asset Value”:  as of any relevant date, an amount equal to the sum,
without duplication, of (a) Total Adjusted EBITDA, calculated with respect to
the most recent Test Period ended on or before such date annualized and
capitalized at 7.50%, plus (b) Unrestricted Cash and Cash Equivalents of Kimco
and the Consolidated Entities as of such date, plus (c) the sum of the following
items of Kimco and the Consolidated Entities:  (i) land and development projects
as of such date valued at “cost”, and (ii) mezzanine and mortgage loan
receivables valued at the lower of cost or market at such date and marketable
securities at the value reflected in the consolidated financial statements of
Kimco as of such





-5-







--------------------------------------------------------------------------------







date, plus (d) Kimco’s investments in and advances to the Noncontrolled Entities
valued at the lower of cost or market as reflected in the consolidated financial
statements of Kimco as of such date, provided that the items described in
clauses (c) and (d) (other than mortgage loan receivables valued at the lower of
cost or market at such date and marketable securities at the value reflected in
the consolidated financial statements of Kimco as of such date) shall not be
taken into account to the extent that the amounts thereof exceed, in the
aggregate, 40% of Gross Asset Value, plus (e) 100% of the bona fide purchase
price of Identified Properties as of such date, and provided, further, that not
more than 25% in the aggregate of items comprising Gross Asset Value shall be
attributable to assets located outside of the United States or to assets owned
by Entities not organized in and having principal offices in the United States.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term “Guarantee
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided that in all events (and regardless of the
existence of a stated liability amount), the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Kimco in good faith.

“Guarantor”: at a particular time, each Subsidiary that is a party to a
Subsidiary Guarantee at such time.

“Hazardous Materials”:  all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Identified Property”:  as of any time, Properties acquired during the most
recent Test Period.

“Income REIT”:  Kimco Income Operating Partnership, L.P., a Delaware limited
partnership.

“Incremental Commitments”: as defined in Section 10.8.

“Incremental Loans”: as defined in Section 10.8.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in





-6-







--------------------------------------------------------------------------------







accordance with customary practices), to the extent such obligations constitute
indebtedness for the purposes of GAAP, (c) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (d) all
obligations of such Person under Financing Leases, (e) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person, (g) all reimbursement
obligations for letters of credit and other contingent liabilities, (h) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (i) the net obligations (contingent or otherwise) of such Person at such
date under interest rate hedging agreements.

“Initial Lender”: any Lender with a Commitment as of the Effective Date.

“Initial Loan”: as defined in Section 2.2(a)(i).

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  as defined in Section 4.9.

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each calendar
month to occur while such ABR Loan is outstanding and the Termination Date, and
(b) as to any Eurocurrency Loan, the last day of the Interest Period with
respect thereto and, in the case of a Eurocurrency Loan with an Interest Period
of more than three (3) months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three (3) months’ duration after the
first day of such Interest Period.

“Interest Period”: with respect to any Eurocurrency Loan:

(i)

initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by Kimco in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

(ii)

thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one (1), two
(2), three (3) or six (6) months thereafter, as selected by Kimco by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and





-7-







--------------------------------------------------------------------------------










(3)

in no event shall any Interest Period end on a day subsequent to the Termination
Date.

“Investment Entity”:  as to any Person, a corporation, limited liability
company, partnership or other entity in which Kimco has a direct or indirect
interest, but which is not a Subsidiary.

“Kimco”:  As defined in the introductory paragraph hereof.

“Lead Arrangers”: as defined in the introductory paragraph hereof.

“Lender Party”:  each of Administrative Agent and the Lenders.

“Lenders”:  as defined in the introductory paragraph hereof.

“Lien”:  any mortgage, pledge, hypothecation, assignment (including any
collateral assignment but excluding any assignment of an asset made in lieu of a
sale thereof where the assignor is paid the fair market value of such asset by
the assignee and the assignee assumes all of the rights and obligations
attributable to ownership of such asset), deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

“Loan”:  any Initial Loan or Incremental Loan (if any).

“Loan Documents”:  this Agreement, the Notes, each Subsidiary Guarantee (if any)
and the Fee Letter, and any instrument or agreement waiving, amending, or
supplementing any Loan Document.

“Loan Parties”:  as of any applicable date of determination, (a) Kimco and (b)
each Subsidiary Guarantor.

“Major Acquisitions”:  with respect to any applicable period, one or more
acquisitions by Kimco or one of its Subsidiaries during such period of the
Capital Stock and/or assets of another Person that (a) are otherwise permitted
by this Agreement and the other Loan Documents and (b) involve the payment by
Kimco or such Subsidiary of consideration (whether in the form of cash or
non-cash consideration) in excess of $500,000,000 in the aggregate for all such
acquisitions during such period.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or financial condition of Kimco and its Subsidiaries taken
as a whole, (b) the ability of Kimco to perform its obligations under the Loan
Documents or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”:  the date that is the second anniversary of the date of this
Agreement.

“Moody’s”:  Moody’s Investors Service, Inc.





-8-







--------------------------------------------------------------------------------







“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NAREIT”:  The National Association of Real Estate Investment Trusts.

“Noncontrolled Entity”:  any of the following Unconsolidated Entities:  (i) any
entity in which the only investment by Kimco or any Affiliate thereof consists
of preferred stock or securities of another entity having characteristics
analogous to those of preferred stock, or (ii) any entity (including, but not
limited to, the Income REIT, Kimco Retail Opportunity Portfolio, LLC, or “Rio
Can/Canadian Ventures”) as to which Kimco (together with its Affiliates) does
not have the power to direct the acquisition, financing, disposition and other
major decisions regarding property owned by such entity.

“Non-Excluded Taxes”:  as defined in Section 2.12(a).

“Non-Recourse Indebtedness”:  Indebtedness the documentation with respect to
which expressly provides that (a) the lender(s) thereunder (and any agent for
such lender(s)) may not seek a money judgment against the Person issuing such
Indebtedness or (b) recourse for payment in respect of such Indebtedness is
limited to those assets or Capital Stock of the Person issuing such Indebtedness
which secure such Indebtedness (except in the case of customary indemnities or
customary potential recourse carve-outs contained in such documentation,
provided that if a claim is made in connection with such indemnities or
potential recourse carve-outs, such claim shall not constitute Non-Recourse
Indebtedness for the purposes of this Agreement); provided further that,
notwithstanding the foregoing, any Indebtedness which would otherwise constitute
Recourse Indebtedness (or which would not constitute Non-Recourse Indebtedness
hereunder), shall be included as Non-Recourse Indebtedness for all purposes
hereunder if and to the extent such Indebtedness is not recourse (either
contractually or by operation of law) to Kimco (except in the case of customary
indemnities or customary potential recourse carve-outs contained in the
applicable documentation, provided that if a claim is made in connection with
such indemnities or potential recourse carve-outs, such claim shall not
constitute Non-Recourse Indebtedness for the purposes of this Agreement).

“Non-U.S. Lender”:  as defined in Section 2.12(b).

“Note”:  as defined in Section 2.2(b).

“Obligated Property Owner”:  as defined in the definition of the term
“Unencumbered Properties”.

“Obligations”:  with respect to Kimco, all obligations, liabilities and
Indebtedness of every nature of Kimco from time to time owing to any Lender or
the Administrative Agent, under or in connection with this Agreement or any
other Loan Document, in each case whether primary, secondary, direct, indirect,
contingent, fixed or otherwise, including interest accruing at the rate provided
in the applicable Loan Document on or after the commencement of any bankruptcy
or insolvency proceeding, whether or not allowed or allowable.

 “Ownership Percentage”:  (a) in respect of a Wholly Owned Subsidiary, 100%, and
(b) in respect of (i) any other Consolidated Entity (other than a Wholly Owned
Subsidiary) or (ii) an Unconsolidated Entity, Kimco’s direct and indirect
percentage interest in such entity determined in accordance with GAAP.

“Participant”:  as defined in Section 10.6.





-9-







--------------------------------------------------------------------------------







“Patriot Act”:  as defined in Section 10.21.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Encumbrances”:  (a) Liens imposed by law for taxes (i) that are not
yet due and delinquent, or (ii) where (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (B) the Person
responsible for such taxes is Kimco or a Wholly Owned Subsidiary and such Person
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (C) the failure to make payment pending such contest could not
reasonably be expected to have a Material Adverse Effect, (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Person responsible for the charges so secured is Kimco or
a Wholly Owned Subsidiary and such Person has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to have a
Material Adverse Effect, (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business, and (e) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of Kimco or of any
Wholly Owned Subsidiary that has any direct or indirect interest in any
Unencumbered Property; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.

“Person”:  an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Kimco or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 “Property”:  real property owned by Kimco or any of the Entities, or in which
Kimco or any of the Entities has a leasehold interest.

“Property Gross Revenues”:  with respect to any Property, for any period, all
gross income, revenues and consideration, of whatever form or nature, received
by or paid to or for the account or benefit of the Person owning such Property,
in each instance during such period, in connection with the ownership,
operation, leasing and occupancy of such Property, including the following:  (a)
amounts received under leases, including base rent, escalation, overage,
additional, participation, percentage and similar rentals, late charges and
interest payments and amounts received on account of maintenance or service
charges, real estate taxes, assessments, utilities, air conditioning and
heating, insurance premiums and other administrative, management, operating,
leasing and maintenance expenses for such property, but excluding until earned
security deposits, prepaid rents and other refundable receipts, (b) rents and
receipts from licenses, concessions, vending machines and similar items, (c)
parking fees and rentals, (d) other fees, charges or payments not denominated as
rental of office, retail, storage, parking or other space in such Property, and
(e) payments received as consideration, in whole or in part, for the
cancellation, modification, extension or renewal of leases; but in any event
excluding the proceeds of any financing or asset sales in respect of all or any
portion of such Property.





-10-







--------------------------------------------------------------------------------







“Property NOI”:  with respect to any Property, for any period, an amount equal
to the excess, if any, of (a) Property Gross Revenues in respect of such
Property for such period over (b) Property Operating Expenses in respect of such
Property for such period.

“Property Operating Expenses”:  with respect to any Property, for any period,
the sum of all expenses incurred during such period with respect to the
ownership, operation, leasing and occupancy of such Property, including the
following:  (a) real estate taxes; (b) special assessments or similar charges
paid during such period; (c) personal property taxes; (d) costs of utilities,
air conditioning and heating; (e) maintenance and repair costs of a non-capital
nature; (f) operating expenses and fees; (g) wages and salaries of on-site
employees engaged in the operation and management of such Property, including
employer’s social security taxes and other taxes, insurance benefits and the
like, levied on or with respect to such wages or salaries; (h) premiums payable
for insurance carried on or with respect to such Property; (i) advertising and
promotion costs; (j) rental expense; and (k) in the case of any Property owned
or operated by an Investment Entity, any obligation of Kimco or any of its
Subsidiaries (contingent or otherwise) to contribute funds to such Investment
Entity.  The following shall be excluded from Property Operating Expenses:
 (1) foreign, U.S., state and local income taxes, franchise taxes or other taxes
based on income, (2) depreciation, amortization and any other non-cash deduction
for income tax purposes, (3) interest expenses of the Person owning such
Property, (4) property management fees payable to Kimco or its Affiliates, and
(5) any expenditures made for capital improvements and the cost of leasing
commissions.

“Qualified Jurisdiction”:  at any time of determination, any jurisdiction in
which Kimco or any of its Subsidiaries is doing business at such time the
government of which jurisdiction is internationally recognized at such time,
including by the United States Government.

“Quotation Day” means, in connection with any Borrowing of Eurocurrency Loans
for a particular Interest Period, the day that is two (2) Business Days before
the first day of such Interest Period.

“Recourse Indebtedness”:  any Indebtedness of any Person, (A) to the extent that
Kimco is liable for direct claims for payment of such debt, or (B) to the extent
that the payment of such debt is guaranteed by Kimco or that Kimco otherwise
stands as a surety or accommodation party for such debt (provided that the
amount of any such obligation shall be deemed, for the purpose of this
definition, to be Kimco’s maximum reasonably anticipated liability in respect
thereof as determined by Kimco in good faith), or (C) as to which a Lien
securing such debt has been placed against any assets of Kimco (excluding from
this clause (C) Non-Recourse Indebtedness of Kimco).  Any such Indebtedness
shall not be treated as Recourse Indebtedness solely because of customary
potential recourse carveouts contained in documentation, provided that if a
claim is made in connection with such potential recourse carve-outs, such claim
shall constitute Recourse Indebtedness for the purposes of this Agreement.

“Register”:  as defined in Section 10.6.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Related Parties”:  as defined in Section 9.1.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.





-11-







--------------------------------------------------------------------------------







“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

 “Required Lenders”:  at any time, the holders of at least 51% of the Aggregate
Commitment or, after the date of the initial Borrowing hereunder, Loans
outstanding at such time.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  with respect to any Person, the chief executive officer,
the president, any vice president, the treasurer, the assistant treasurer, the
chief financial officer, the secretary or the assistant  secretary of such
Person or, with respect to financial matters, the chief financial officer or the
treasurer of such Person.

“S&P”:  Standard & Poor’s Ratings Services.

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”:  as to any Person, that, as of any date of determination, (a) the
amount of the present fair saleable value of the assets of such Person will, as
of such date, exceed the amount of all liabilities of such Person, contingent or
otherwise, as of such date, as determined in accordance with applicable U.S.
federal and state laws (or analogous applicable foreign laws) governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its existing or
anticipated debts as such debts become absolute and matured, and (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business.

“Status”:  as to Kimco, the existence of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be.

As used in this definition:

“Level I Status” exists at any date if, at such date, Kimco has a long-term
senior unsecured debt rating of A- or better by S&P or A3 or better by Moody’s;

“Level II Status” exists at any date if, at such date, Level I Status does not
exist and Kimco has a long-term senior unsecured debt rating of BBB+ or better
by S&P or Baa1 or better by Moody’s;

“Level III Status” exists at any date if, at such date, neither Level I Status
nor Level II Status exists and Kimco has a long-term senior unsecured debt
rating of BBB or better by S&P or Baa2 or better by Moody’s;

“Level IV Status” exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and Kimco has a long-term senior
unsecured debt rating of BBB- or better by S&P or Baa3 or better by Moody’s; and





-12-







--------------------------------------------------------------------------------







“Level V Status” exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists;

provided that (i) in the event of a “split” rating, the Applicable Margin shall
be based upon the higher of the two ratings, (ii) Kimco may, at its option,
obtain a debt rating from a third nationally-recognized rating agency, in which
case the Applicable Margin shall be based on the lower of the two highest
ratings, at least one of which must be Moody’s or S&P, and (iii) if S&P and/or
Moody’s shall cease to issue ratings of debt securities of real estate
investment trusts generally, then the Administrative Agent and Kimco shall
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency for which it is substituting) and (a) until such
substitute rating agency or agencies are agreed upon, Status shall be determined
on the basis of the rating assigned by the other rating agency (or, if both S&P
and Moody’s shall have so ceased to issue such ratings, on the basis of the
Status in effect immediately prior thereto) and (b) after such substitute rating
agency or agencies are agreed upon, Status shall be determined on the basis of
the rating assigned by the other rating agency and such substitute rating agency
or the two substitute rating agencies, as the case may be.

“Subsidiary”:  as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Kimco.

“Subsidiary Guarantee”:  each Guarantee, substantially in the form of Exhibit C,
executed and delivered by a Subsidiary Guarantor, in accordance with the terms
of this Agreement.

“Subsidiary Guarantor”:  as defined in Section 10.10.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Kimco or any Affiliate
thereof shall be a Swap Agreement.

“Syndication Agent”:  as defined in the introductory paragraph hereof.

“Termination Date”:  the date that is the earliest to occur of (a) the Maturity
Date, and (b) the date on which the Loans shall become due and payable hereunder
by acceleration.

“Test Period”:  a period of two (2) consecutive fiscal quarters of Kimco.

“Total Adjusted EBITDA”:  for any Test Period, Total EBITDA for such period
minus (without duplication) (i) replacement reserves of $0.15 per square foot of
gross leasable area per annum, pro-rated for the applicable period, (ii)
non-cash revenue for such period attributable to straight-lining of rents, (iii)
EBITDA for such period attributable to Unconsolidated Entities, (iv) income for
such period from mezzanine and mortgage loan receivables, (v) dividend and
interest income from marketable securities,





-13-







--------------------------------------------------------------------------------







(vi) EBITDA for such period attributable to Identified Properties, and (vii)
Kimco’s and its Affiliates’ management fee income and other income (excluding
all items referred to in any other clause of this definition) for such period
not attributable to Properties to the extent that such items referred to in this
clause (vii), in the aggregate, exceed 15% of Total EBITDA.

“Total Debt Service”:  in respect of any Test Period, interest expense plus
scheduled principal debt amortization for Kimco and the Consolidated Entities on
the aggregate principal amount of their respective Indebtedness (provided that
(a) there shall be excluded optional prepayments and balloon payments due at
maturity, and (b) in the case of any Indebtedness that amortizes in annual
installments, there shall be included in the aggregate 50% of the amount of such
annual installments payable during such Test Period and 50% of the amount of
such annual installments payable during the two immediately succeeding fiscal
quarters), plus preferred stock dividends paid during such Test Period.

“Total EBITDA”:  for any period, Adjusted Net Income of Kimco and the
Consolidated Entities before income taxes, interest, depreciation, amortization,
gains or losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt, plus, without duplication, EBITDA of
Unconsolidated Entities.

“Total Indebtedness”:  as of any date of determination, all Indebtedness of
Kimco, of its Wholly Owned Subsidiaries and any other Consolidated Entities,
outstanding at such date.

“Total Priority Indebtedness”:  as of any date of determination, the aggregate
of (a) Indebtedness of Kimco or of any of the Consolidated Entities outstanding
as of such date, secured by any asset of Kimco or the Consolidated Entities, and
(b) all unsecured third party Indebtedness of the Consolidated Entities to
Persons other than Kimco or any Consolidated Entity outstanding as of such date
except to the extent that such unsecured third party Indebtedness is
unconditionally and irrevocably guaranteed by Kimco.

 “Total Unsecured Interest Expense”:  actual interest expense (accrued, paid, or
capitalized) on all Unsecured Debt of Kimco, of the Consolidated Entities and of
the Unconsolidated Entities (other than of the Noncontrolled Entities).

“Transferee”:  as defined in Section 10.7.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“Unconsolidated Entity”:  as of any date of determination, a corporation,
partnership, limited liability company, trust, joint venture, or other business
entity in which Kimco, directly or indirectly through ownership of one or more
intermediary entities, owns an equity interest but that is not required in
accordance with GAAP to be consolidated with Kimco for financial reporting
purposes.

“unencumbered”:  with respect to any asset, as of any date of determination, the
circumstance that such asset on such date (a) is not subject to any Liens or
claims (including restrictions on transferability or assignability) of any kind
(excluding Permitted Encumbrances), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset and (ii) if applicable, the
organizational documents of any Entity) which prohibits or restricts in a
material manner Kimco or any of the Entities from creating, incurring, assuming
or suffering to exist any Lien upon, or conveying, selling, leasing,
transferring or otherwise disposing of, any assets or Capital Stock of Kimco or
any of the Entities (excluding any agreement which limits generally the amount
of secured Indebtedness which may be incurred by Kimco and the Entities) and (c)





-14-







--------------------------------------------------------------------------------







is not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (other than Permitted
Encumbrances) on any assets or Capital Stock of Kimco or any of the Entities, or
would entitle any Person to the benefit of any Lien (other than Permitted
Encumbrances) on such assets or Capital Stock upon the occurrence of any
contingency (other than pursuant to an “equal and ratable” clause contained in
any agreement governing Indebtedness).

“Unencumbered Assets NOI”:  for any period, Unencumbered Property NOI, plus
(a) 75% of management fee revenues earned by Kimco and its Wholly Owned
Subsidiaries in respect of properties owned by any Noncontrolled Entity, plus
(b) the sum of dividend and interest income from unencumbered marketable
securities and unencumbered mezzanine and mortgage loan receivables; provided
that management fee revenues earned in respect of properties owned by any
Noncontrolled Entity, dividend and interest income from unencumbered mezzanine
loan receivables and Unencumbered Assets NOI attributable to assets located
outside of the United States or to assets owned by Entities not organized in and
having principal offices in the United States shall not be taken into account to
the extent the sum of all such items exceeds 25% of Unencumbered Assets NOI for
the applicable period.

“Unencumbered Properties”:  (a) Properties wholly owned by Kimco or by a Wholly
Owned Subsidiary (or in which Kimco or a Wholly Owned Subsidiary has a leasehold
interest to the extent eligible pursuant to clause (b) of the second sentence of
the definition of the term “Unencumbered Property NOI”), as to which Kimco has
control, which Properties are unencumbered (including freedom from restrictions,
whether on the Property itself or the entity holding such Property, on pledging
such Property or the stock, limited liability company interests, partnership
interests, or other ownership interests of any Person having an ownership
interest in such Property as collateral or selling such Property), and (b) other
unencumbered Properties as to which Kimco or a Wholly Owned Subsidiary owns
(directly or through the ownership of an interest in a Consolidated Entity) a
majority of the equity interests or has a leasehold interest, as above, and has
the power to direct acquisition, disposition, financing, and other major
property decisions (which shall not include Properties owned by or through
Noncontrolled Entities); provided that no such Property shall be treated as an
Unencumbered Property at any time during which any Person (other than Kimco)
having any direct or indirect ownership interest in such Property (a “Property
Owner”) has any Indebtedness or has any obligation or liability, whether
primary, secondary, direct, indirect, fixed, contingent, or otherwise (including
as a guarantor or other surety or accommodation party, as the general partner of
a partnership that has Recourse Indebtedness, under applicable law, or
otherwise) in respect of any Indebtedness (an “Obligated Property Owner”),
unless at such time each such Obligated Property Owner is a Wholly Owned
Subsidiary of Kimco and a Subsidiary Guarantor pursuant to an effective
Subsidiary Guarantee.

“Unencumbered Property NOI”:  for any period, Property NOI for such period of
Unencumbered Properties owned by Kimco or a Wholly Owned Subsidiary and the
percentage equal to Kimco’s Ownership Percentage interest in the applicable
Property of Property NOI for such period of other Unencumbered Properties, in
each case net of (x) management fees of 3% of revenues and (y) replacement
reserves of $0.15 per square foot per annum (pro-rated for the applicable Test
Period) of gross leasable area, from Unencumbered Properties.  For the purpose
of determining Unencumbered Property NOI, (a) no property owned by any
Noncontrolled Entity shall be included and (b) leasehold positions will be
eligible if (i) with respect to the lease term, either (x) more than 25 years
remains in such lease term or (y) such lease term is renewable in the sole
discretion of Kimco for one or more successive periods aggregating (together
with the remaining current lease term) more than 25 years so long as, in the
case of this clause (y), periodic rent increases shall be at levels comparable
to those that are customarily applicable to leases having initial terms in
excess of 25 years, and (ii) such leasehold position is mortgageable and the
terms of the lease include customary secured lender protections (including that
(A) the lessor shall notify any holder of a security interest in such leasehold
interest of the occurrence of any





-15-







--------------------------------------------------------------------------------







default by the lessee under such lease and shall afford such holder the right to
cure such default, and (B) in the event that such lease is terminated, such
holder shall have the option to enter into a new lease having terms
substantially identical to those contained in the terminated lease).

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Cash and Cash Equivalents”:  as of any date of determination, the
sum of (a) the Dollar Equivalent of the aggregate amount of Unrestricted cash
then held by Kimco or any of the Consolidated Entities and (b) the Dollar
Equivalent of the aggregate amount of Unrestricted Cash Equivalents (valued at
the lower of cost and fair market value) then held by Kimco or any of the
Consolidated Entities.  As used in this definition, “Unrestricted” means, with
respect to any asset, the circumstance that such asset is not subject to any
Liens or claims of any kind in favor of any Person.

“Unsecured Debt”:  all Indebtedness which is not secured by a Lien on any
income, Capital Stock, property or asset; provided that Unsecured Debt shall not
include any Indebtedness included in the calculation of Total Priority
Indebtedness.

“U.S. Lender”: as defined in Section 2.12(c).

“Wholly Owned Subsidiary”:  any entity all of the capital stock of which and any
and all equivalent ownership interests of which (other than directors’
qualifying shares required by law) are owned by Kimco directly or indirectly
through one or more Wholly Owned Subsidiaries.

SECTION 1.2.  Other Definitional Provisions; Interpretation.  i) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any other Loan Document or any certificate or
other document made or delivered pursuant hereto or thereto.

(b)

Without limiting Section 1.3, as used herein and in any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Kimco and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP.

(c)

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

(e)

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

(f)

The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

(g)

The word “will” shall be construed to have the same meaning and effect as the
word “shall”.





-16-







--------------------------------------------------------------------------------










(h)

Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.3.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Kimco
notifies the Administrative Agent that Kimco requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Kimco that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

ARTICLE II

THE LOANS

SECTION 2.1. [Reserved]

SECTION 2.2.  Loans; Etc.  

(a)

Commitment to Lend.  

(i)

Subject to the terms and conditions hereof, each Initial Lender severally agrees
to make term loans to Kimco, in Dollars only (each, an “Initial Loan”), in a
single Borrowing on the Effective Date in an aggregate principal amount equal to
such Lender’s Applicable Percentage of the aggregate amount of such Borrowing
requested by Kimco to be made on such day. If the aggregate amount of Loans so
requested is less than the Aggregate Commitment as of such date, any unused
portion of the Aggregate Commitment shall thereupon be cancelled.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the aggregate outstanding amount of Loans exceed the Aggregate
Commitment.

(ii)

The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.

(iii)

Subject to Section 2.8 and Section 2.10, Loans may from time to time be
Eurocurrency Loans or ABR Loans, or a combination thereof, as determined by
Kimco and notified to the Administrative Agent in accordance with Sections
2.2(d) and 2.4.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Kimco to repay such Loan in accordance with the terms of this Agreement;
provided, further, that each applicable Lender shall at all times comply with
the requirements of this Agreement in respect thereto, including Section 2.12,
and no Lender shall make any such election if and to the extent the same would
cause Kimco to increase its payment obligations hereunder.





-17-







--------------------------------------------------------------------------------










(b)

Notes.  The Loans made by each Lender shall be evidenced by a promissory note
executed and delivered by Kimco at the request of such Lender, substantially in
the form of Exhibit B, with appropriate insertions as to payee and date (each, a
“Note”), payable to the order of such Lender.  Each Lender is hereby authorized
to record, as applicable, the date, Type and amount of each Loan made by such
Lender, each continuation thereof, each conversion of all or a portion thereof
to another Type, the date and amount of each payment or prepayment of principal
thereof and, in the case of Eurocurrency Loans, the length of each Interest
Period with respect thereto, on the schedule (including any continuation
thereof) annexed to and constituting a part of its Note, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure by any Lender to make any
such recordation or any error in such recordation shall not affect the
obligations of Kimco under this Agreement or the Notes.

(c)

Repayment of Loans.  Kimco shall repay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.

(d)

Borrowing Procedure.  Kimco shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
P.M., New York City time, (i) three (3) Business Days prior to the requested
Borrowing Date, if all or any part of the requested Loans are to be initially
Eurocurrency Loans, or (iii) one (1) Business Day prior to the requested
Borrowing Date, otherwise), specifying (A) the aggregate amount to be borrowed,
(B) the requested Borrowing Date, (C) whether the borrowing is to be of
Eurocurrency Loans, ABR Loans or a combination thereof, and (D) if the borrowing
is to be entirely or partly of Eurocurrency Loans the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Periods
therefor.  Each borrowing under the Commitments shall be in an amount equal to
(i) in the case of ABR Loans, $5,000,000 or a whole multiple of $100,000 in
excess thereof and (ii) in the case of Eurocurrency Loans, $5,000,000 or a whole
multiple of $100,000 in excess thereof, in each case subject to Section 2.2(e).
 Upon receipt of any such notice from Kimco, the Administrative Agent shall
promptly notify each Lender thereof.  Each Lender will make the amount of its
pro rata share of each such borrowing available to the Administrative Agent for
the account of Kimco at the office of the Administrative Agent specified in
Section 10.2 prior to 1:00 P.M., New York City time, on the Borrowing Date
requested by Kimco in funds immediately available to the Administrative Agent.
 Such borrowing, in an amount equal to the aggregate of the amounts made
available to the Administrative Agent by the Lenders, will immediately be made
available to Kimco by the Administrative Agent  by wire transfer of immediately
available funds to an account or accounts specified by Kimco to the
Administrative Agent.

(e)

Eurocurrency Tranches.  Notwithstanding anything to the contrary in this
Agreement, all borrowings, prepayments, conversions and continuations of Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of the Loans comprising each
Eurocurrency Tranche of Loans shall be equal to $5,000,000 or a whole multiple
of $100,000 in excess thereof, and (ii) there shall be no more than five (5)
Eurocurrency Tranches outstanding at any one time.

SECTION 2.3.  Prepayments.  Kimco may at any time and from time to time prepay
the Loans (subject, in the case of Eurocurrency Loans to compliance with the
terms of Section 2.13), in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent, specifying the date and amount
of prepayment and whether the prepayment is of Eurocurrency Loans, ABR Loans, or
a combination thereof, and, if of a combination thereof, the amount allocable to
each.  Upon receipt of any notice of prepayment, the Administrative Agent shall
promptly notify each Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 2.13.  Partial prepayments
shall be in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the aggregate outstanding principal
amount of the Loans).  Any amounts so prepaid may not be reborrowed.





-18-







--------------------------------------------------------------------------------










SECTION 2.4.  Conversion and Continuation Options.  ii) Kimco may elect from
time to time to convert Eurocurrency Loans to ABR Loans, by giving the
Administrative Agent at least two (2) Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurocurrency Loans may only
be made on the last day of an Interest Period with respect thereto.  Kimco may
elect from time to time to convert ABR Loans to Eurocurrency Loans by giving the
Administrative Agent at least three (3) Business Days’ prior irrevocable notice
of such election.  Any such notice of conversion to Eurocurrency Loans shall
specify the length of the initial Interest Period or Interest Periods therefor.
 Upon receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender thereof.  All or any part of the outstanding Eurocurrency
Loans and ABR Loans may be converted as provided herein, provided that (i) no
Loan may be converted into a Eurocurrency Loan when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion that such a conversion
is not appropriate, (ii) any such conversion may only be made if, after giving
effect thereto, Section 2.2(e) would not be contravened, and (iii) no Loan may
be converted into a Eurocurrency Loan after the date that is one (1) month prior
to the Termination Date.

(b)

Any Eurocurrency Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by Kimco giving irrevocable notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurocurrency
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion that such a continuation is not
appropriate, (ii) if, after giving effect thereto, Section 2.2(e) would be
contravened, or (iii) after the date that is one (1) month prior to the
Termination Date, and provided, further, that if Kimco shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any notice pursuant to this Section 2.4(b),
the Administrative Agent shall promptly notify each Lender thereof.

SECTION 2.5.  Fees.  Kimco shall pay to the Administrative Agent and RBC Capital
Markets for their respective own accounts (as applicable), and, to the extent
mutually agreed upon by the Administrative Agent, RBC Capital Markets and the
Lenders, for the account of the Lenders, the fees in the amounts and on the
dates previously agreed to in writing by Kimco pursuant to the Fee Letter.

SECTION 2.6.  Interest Rates and Payment Dates.  iii) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined for such
day plus the Applicable Margin.

(b)

Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

(c)

[Reserved]

(d)

[Reserved]

(e)

If all or a portion of (i) the principal amount of any Loan, (ii) any interest
payable thereon or (iii) any fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.6 plus 2% or (y) in the
case of any overdue interest, fee or other amount, the rate described in Section
2.6(b) plus 2%, in each case from the date of such non-payment to the date on
which such amount is paid in full (as well after as before judgment).





-19-







--------------------------------------------------------------------------------










(f)

Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.6(e) shall be payable from time to
time on demand.

SECTION 2.7.  Computation of Interest.  iv)  Interest with respect to
Eurocurrency Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed.  Interest calculated on the basis of the Base Rate shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify Kimco and the Lenders of each determination of a Eurocurrency Rate.  Any
change in the interest rate on a Loan resulting from a change in the ABR shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
Kimco and the Lenders of the effective date and the amount of each such change
in interest rate.

(b)

Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on Kimco and the
Lenders in the absence of manifest error.  The Administrative Agent shall, at
the request of Kimco, deliver to Kimco a statement showing the quotations used
by the Administrative Agent in determining any interest rate with respect to any
Eurocurrency Loan.

SECTION 2.8.  Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

(a)

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon Kimco) that, by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
the Eurocurrency Rate for such Interest Period; or

(b)

the Administrative Agent shall have received notice from the Required Lenders
that the Eurocurrency Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) (as conclusively certified by such Lenders or Lender, as the case may
be) of making or maintaining their affected Loans during such Interest Period;

the Administrative Agent shall give telecopy or telephonic notice thereof to
Kimco and the Lenders as soon as practicable thereafter.  If such notice is
given, (i) any Eurocurrency Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
shall be continued as ABR Loans, and (iii) any outstanding Eurocurrency Loans
shall be converted, on the first day of such Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans shall be made or continued as such, nor shall Kimco have the
right to convert any ABR Loans to Eurocurrency Loans.

SECTION 2.9.  Pro Rata Treatment and Payments.  v) Each borrowing by Kimco of
Loans and any reduction of the Commitments shall be made pro rata according to
the respective Applicable Percentages of the Lenders.  Each payment (including
each prepayment) by Kimco on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.  All payments





-20-







--------------------------------------------------------------------------------







(including prepayments) to be made by Kimco hereunder and under the Notes,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Administrative Agent’s office specified in Section 10.2
in immediately available funds.  It is understood that, if any payment of
principal is made on any day in accordance with the preceding sentence, no
interest shall accrue on such day in respect of such principal.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  If such amount is not made available to any
Lender by the Administrative Agent on the same day received, the Administrative
Agent shall pay to such Lender, on demand, such amount with interest thereon at
a rate equal to the daily average Federal Funds Effective Rate for the period
until the Administrative Agent makes such amount immediately available to such
Lender.  If any payment hereunder (other than payments on Eurocurrency Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (and, with respect to any such
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.

(b)

Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to Kimco a corresponding amount.
 If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
 A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section 2.9(b) shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from Kimco.

SECTION 2.10.  Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, to continue Eurocurrency Loans as
such, or to convert ABR Loans to Eurocurrency Loans shall forthwith be
cancelled, and (b) such Lender’s Loans then outstanding as Eurocurrency Loans,
if any, shall be converted automatically to ABR Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law.  If any such conversion of a
Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, Kimco shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.13.

SECTION 2.11.  Requirements of Law.  vi) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Effective Date:





-21-







--------------------------------------------------------------------------------










(i)

shall subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Note, or any Eurocurrency Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except in each case for
Non-Excluded Taxes covered by Section 2.12 and changes in the rate of tax on the
overall net income of such Lender);

(ii)

shall impose, modify or hold applicable any reserve (except to the extent that
such reserve is specifically subject to Section 2.11(c)), special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any relevant office of such
Lender which is not otherwise included in the determination of the Eurocurrency
Rate; or

(iii)

shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, (x) Kimco shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable solely with
respect to such Loans and (y) Kimco agrees to pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable with respect to this Agreement generally and
not solely with respect to any particular Loans.  If any Lender becomes entitled
to claim any additional amounts pursuant to this Section 2.11(a), it shall
promptly notify Kimco, through the Administrative Agent, of the event by reason
of which it has become so entitled, provided that such amounts shall be no
greater than amounts that such Lender is generally charging other borrowers or
account parties on loans or letters of credit (as the case may be) similarly
situated to Kimco.

(b)

If any Lender shall have determined that the application of any Requirement of
Law regarding capital adequacy or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority does or
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such application or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and such Lender’s
treatment of its Commitment for internal purposes as of the date on which it
became a party hereto) by an amount deemed by such Lender to be material, then
from time to time, after submission by such Lender to Kimco (with a copy to the
Administrative Agent) of a written request therefor (setting forth in reasonable
detail the basis for such request), (i) Kimco shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation,
as the case may be, for such reduction and (ii) Kimco shall  pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation, as the case may be, for such reduction with respect to this
Agreement generally and not solely with respect to any particular Loans.

(c)

Kimco agrees to pay to each Lender which requests compensation under this
Section 2.11(c) (by notice to Kimco), on the last day of each Interest Period
with respect to any Eurocurrency Loan made by such Lender to Kimco, so long as
such Lender shall be required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the Board (or, so long as such Lender may be
required by the Board or by any other Governmental Authority to maintain
reserves against any other category of liabilities which includes deposits by
reference to which the interest rate on Eurocurrency Loans is determined as
provided in this Agreement or against any category of extensions of credit or
other assets of such Lender which includes any Eurocurrency Loans), an
additional amount (determined by such Lender and notified to Kimco) representing
such Lender’s calculation or, if an accurate calculation is





-22-







--------------------------------------------------------------------------------







impracticable, reasonable estimate (using such reasonable means of allocation as
such Lender shall determine) of the actual costs, if any, incurred by such
Lender during such Interest Period, as a result of the applicability of the
foregoing reserves to such Eurocurrency Loans, which amount in any event shall
not exceed the product of the following for each day of such Interest Period:

(i)

the principal amount of the Eurocurrency Loans made by such Lender to which such
Interest Period relates and outstanding on such day; and

(ii)

the difference between (x) a fraction the numerator of which is the Eurocurrency
Rate (expressed as a decimal) applicable to such Eurocurrency Loan, and the
denominator of which is one (1) minus the maximum rate (expressed as a decimal)
at which such reserve requirements are imposed by the Board or other
Governmental Authority on such date minus (y) such numerator; and

(iii)

a fraction the numerator of which is one (1) and the denominator of which is
360.

Any Lender which gives notice under this Section 2.11(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and Kimco) in the event such Lender is no longer required to maintain such
reserves or the circumstances giving rise to such notice shall otherwise cease
to exist.

(d)

A certificate as to any additional amounts payable pursuant to this Section 2.11
submitted by any Lender, through the Administrative Agent, to Kimco shall be
conclusive in the absence of manifest error.  The agreements in this Section
2.11 shall survive the termination of this Agreement, and the payment of the
Loans and all other amounts payable hereunder (the date on which all of the
foregoing shall have occurred, the “Final Date”), until the first anniversary of
the Final Date.  Notwithstanding anything contained in this Section 2.11, Kimco
shall not be obligated to pay any greater amounts than such Lender(s) is (are)
generally charging other borrowers or account parties on loans or letters of
credit (as the case may be) similarly situated to Kimco.

SECTION 2.12.  Taxes.  vii) All payments made by Kimco under this Agreement and
the Notes shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or the Notes).  If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder or under the Notes, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
Notes; provided that for the avoidance of doubt Kimco shall not be required to
increase any such amounts payable to any Lender if such Lender fails to comply
with the requirements of Section 2.12(b) or 2.12(c), as applicable.  Whenever
any Non-Excluded Taxes are payable by Kimco, as promptly as possible thereafter
Kimco shall send to the Administrative Agent for its own account or for the
account of such Lender a certified copy of an original official receipt received
by Kimco showing payment thereof.  If Kimco fails to pay any Non-Excluded Taxes
when due to the





-23-







--------------------------------------------------------------------------------







appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, Kimco shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.  The agreements in this Section 2.12(a) shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(b)

Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America or any state
thereof, or any estate or trust that is subject to federal income taxation
regardless of the source of its income (a “Non-U.S. Lender”) shall deliver (on
or prior to the Effective Date in the case of any such Person that is a Lender
as of the Effective Date) to Kimco and the Administrative Agent (or, in the case
of a Participant, to the Lender from which the related participation shall have
been purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN
or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a Form W-8BEN, or any subsequent
versions thereof or successors thereto (and, if such Non-U.S. Lender delivers a
Form W-8BEN, an annual certificate representing under penalty of perjury that
such Non-U.S. Lender is not a “bank” for purposes of Section 881(c) of the Code,
is not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of
the Code) of Kimco and is not a controlled foreign corporation related to Kimco
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Kimco under
this Agreement and the other Loan Documents.  Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation).  In addition, (i) each Non-U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender and (ii) each Non-U.S. Lender
shall deliver any and all other documentation reasonably requested by Kimco from
time to time so as to provide a complete (or the greatest extent possible)
exemption from U.S federal withholding tax and any other jurisdiction’s
withholding tax on any and all payments under this Agreement and the other Loan
Documents.  Each Non-U.S. Lender shall promptly notify Kimco at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to Kimco (or any other form of certification adopted by
the U.S. taxing authorities for such purpose).  Notwithstanding any other
provision of this Section 2.12(b), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.12(b) that such Non-U.S. Lender is
not legally able to deliver.

(c)

Each Lender (or Transferee) that is not a Non-U.S. Lender (a “U.S. Lender”)
shall deliver (on or prior to the Effective Date in the case of any such Person
that is a Lender as of the Effective Date) to Kimco and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of U.S. Internal Revenue
Service Form W-9 or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such U.S. Lender.  Such form shall be
delivered by each U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation).  In addition, (i) each U.S.
Lender shall deliver such form promptly upon the obsolescence or invalidity of
any form previously delivered by such U.S. Lender and (ii) each U.S. Lender
shall deliver any and all other documentation reasonably requested by Kimco from
time to time so as to provide a complete (or the greatest extent possible)
exemption from U.S. federal withholding tax and any other jurisdiction’s
withholding tax on any and all payments under this Agreement and the other Loan
Documents.  Notwithstanding any other provision of this Section 2.12(c), a U.S.
Lender shall not be required to deliver any form pursuant to this Section
2.12(c) that such U.S. Lender is not legally able to deliver.





-24-







--------------------------------------------------------------------------------










SECTION 2.13.  Indemnity.  Kimco agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense (including post-judgment expenses)
which such Lender may sustain or incur as a consequence of (a) default by Kimco
in making a borrowing of Eurocurrency Loans or in the conversion into or
continuation of Eurocurrency Loans after Kimco has given a notice requesting or
accepting the same in accordance with the provisions of this Agreement,
(b) default by Kimco in making any prepayment after Kimco has given a notice
thereof in accordance with the provisions of this Agreement, or (c) the making
of a prepayment or conversion of Eurocurrency Loans on a day which is not the
last day of an Interest Period with respect thereto.  Such indemnification may,
at the option of any Lender, include an amount equal to the excess, if any, of
(i) the amount of interest which would have accrued on the amount so prepaid or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of the relevant Interest Period (or proposed Interest Period, as the
case may be), in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin or Margin) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurocurrency
market or other relevant market.  This covenant shall survive the termination of
this Agreement, and the payment of the Loans and all other amounts payable
hereunder, until the first anniversary of the Final Date.

SECTION 2.14.  Change of Lending Office.  Each Lender and each Transferee agrees
that, upon the occurrence of any event giving rise to the operation of Section
2.10, 2.11 or 2.12 with respect to such Lender or Transferee, it will, if
requested by Kimco, use reasonable efforts (subject to overall policy
considerations of such Lender or Transferee) to designate another lending office
for any Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender or Transferee, cause such Lender or
Transferee and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.14 shall
affect or postpone any of the obligations of Kimco or the rights of any Lender
or Transferee pursuant to Sections 2.10, 2.11 and 2.12.

SECTION 2.15.  Replacement of Lenders under Certain Circumstances.  Kimco shall
be permitted to replace any Lender which (a) requests reimbursement for amounts
owing pursuant to Section 2.11 or 2.12, (b) is affected in the manner described
in Section 2.10 and as a result thereof any of the actions described in Section
2.10 is required to be taken or (c) defaults in its obligation to make Loans
hereunder, with a replacement bank or other financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) Kimco shall repay (or the replacement bank or institution
shall purchase, at par) all Loans and other amounts owing to such replaced
Lender prior to the date of replacement, (iv) Kimco shall be liable to such
replaced Lender under Section 2.13 if any Eurocurrency Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period or the Maturity Date, as the case may be, relating thereto,
(v) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be satisfactory to the Administrative
Agent, (vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that Kimco shall be
obligated to pay the registration and processing fee referred to therein), (vii)
the replaced Lender shall (except as provided in the following clause (ix)) be
released from its obligations under this Agreement, (viii) until such time as
such replacement shall be consummated, Kimco shall pay all additional amounts
(if any) required pursuant to Section 2.11 or 2.12, as the case may be, and (ix)
any such replacement shall not be deemed to be a waiver of any rights which
Kimco, the Administrative Agent or any other Lender shall have against the
replaced Lender if it defaulted in its obligation to make Loans hereunder.





-25-







--------------------------------------------------------------------------------










ARTICLE III

[RESERVED]

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, Kimco hereby represents and warrants as to itself only,
and not as to any other Loan Party (and, solely with respect to the
representations and warranties contained in Sections 4.3(b), 4.4, 4.5(b), 4.13,
4.14 and 4.16 (the “Baseline Representations and Warranties”), on the Effective
Date and any other Borrowing Date in respect of a specific Subsidiary Guarantor,
such Subsidiary Guarantor hereby represents and warrants as to itself), to the
Administrative Agent and each Lender that:

SECTION 4.1.  Financial Condition.  The consolidated balance sheet of Kimco and
its subsidiaries as at December 31, 2008 and December 31, 2007 and the related
consolidated statements of income and of cash flows for the respective fiscal
years ended on such dates, reported on by PricewaterhouseCoopers, LLP, copies of
which have heretofore been furnished to the Lenders, are complete and correct
and present fairly the consolidated financial condition of Kimco and its
subsidiaries as at such dates, as applicable and the consolidated results of
their operations and their consolidated cash flows for the applicable fiscal
year then ended.  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved.  Except as set forth on Schedule
4.1, neither Kimco nor any of the Consolidated Entities has, at the Effective
Date, any material Indebtedness, Guarantee Obligation, contingent liability or
liability for taxes, or any unusual forward or long-term commitment, including
any interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto.  Except as set
forth on Schedule 4.1, during the period from December 31, 2008 to and including
the Effective Date there has been no sale, transfer or other disposition by
Kimco or any of the Consolidated Entities of any material part of its business
or property and no purchase or other acquisition of any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of Kimco and the Consolidated Entities at
December 31, 2008.

SECTION 4.2.  No Change.  Since December 31, 2008 there has been no development
or event nor any prospective development or event, which has had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 4.3.  Corporate Existence; Compliance with Law.  viii) Kimco (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(iii) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except to the extent
the failure to be so qualified and in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (iv) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)

Each Subsidiary (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
(or limited partnership or limited liability





-26-







--------------------------------------------------------------------------------







company or other form of organization, as applicable) power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(iii) is duly qualified as a foreign corporation (or limited partnership or
limited liability company or other form of organization, as applicable) and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, and (iv) is in compliance with all Requirements of Law except, in
the case of clauses (i), (ii), (iii) or (iv) above, as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 4.4.  Corporate Power; Authorization; Enforceable Obligations.  Each
applicable Loan Party has the corporate (or limited partnership or limited
liability company or other form of organization, as applicable) power and
authority, and the legal right, to make, deliver and perform each Loan Document
to which it is a party and, in the case of Kimco, to borrow hereunder, and each
applicable Loan Party has taken all necessary corporate (or limited partnership
or limited liability company or other form of organization, as applicable)
action to authorize the execution, delivery and performance of each Loan
Document to which it is a party and, in the case of Kimco, the borrowings on the
terms and conditions of this Agreement.  No consent or authorization of, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the borrowing hereunder or with the
execution, delivery, performance, validity or enforceability of any Loan
Document.  Each Loan Document has been duly executed and delivered on behalf of
each applicable Loan Party party thereto.  Each Loan Document constitutes a
legal, valid and binding obligation of each applicable Loan Party party thereto
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 4.5.  No Legal Bar.  ix) The execution, delivery and performance of the
Loan Documents and the Borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of Kimco
and will not result in, or require, the creation or imposition of any Lien on
any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

(b)

The execution, delivery and performance of the Loan Documents and the Borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the applicable Loan Party other than
Kimco and will not result in, or require, the creation or imposition of any Lien
on any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation, except, in each of the foregoing cases, where the same
could not reasonably be expected to have a Material Adverse Effect.

SECTION 4.6.  No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Kimco, threatened by or against Kimco or any of its
Subsidiaries or against any of its or their respective properties or revenues
(a) with respect to this Agreement, any of the other Loan Documents or any of
the transactions contemplated hereby, or (b) which could reasonably be expected
to have a Material Adverse Effect.

SECTION 4.7.  No Default.  Neither Kimco nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect.
 No Default or Event of Default has occurred and is continuing.





-27-







--------------------------------------------------------------------------------










SECTION 4.8.  Ownership of Property.  Each of Kimco and its Subsidiaries has
good record title in fee simple to, or a valid leasehold interest in, all of its
material real property, and good title to all of its other material property.

SECTION 4.9.  Intellectual Property.  Kimco and each of its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, technology,
know-how and processes (“Intellectual Property”) necessary for the conduct of
its business as currently conducted except for those the failure to own or
license which could not reasonably be expected to have a Material Adverse
Effect.  No claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does Kimco know of any valid
basis for any such claim.  The use of such Intellectual Property by Kimco and
its Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 4.10.  No Burdensome Restrictions; Disclosure.  No Requirement of Law or
Contractual Obligation of Kimco or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.  None of any reports, financial
statements, certificates or other information furnished by or on behalf of Kimco
to the Administrative Agent, or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Kimco represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 4.11.  Taxes.  Each of Kimco and its Subsidiaries has filed or caused to
be filed all tax returns which, to the knowledge of Kimco, are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes, fees, or other charges the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of Kimco or its Subsidiaries, as the case may be); no tax Lien has
been filed, and, to the knowledge of Kimco, no claim is being asserted, with
respect to any such tax, fee or other charge.

SECTION 4.12.  Federal Regulations.  No part of the proceeds of any Loan will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board as now and
from time to time hereafter in effect or for any purpose which violates the
provisions of the Regulations of the Board.  If requested by the Administrative
Agent, Kimco will furnish to the Administrative Agent a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 referred to
in said Regulation U.

SECTION 4.13.  ERISA.  No Reportable Event has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and each Plan has complied in all material respects
with the applicable provisions of ERISA and the Code.  The present value of all
accrued benefits under each Single Employer Plan maintained by Kimco or any
Commonly Controlled Entity (based on those assumptions used to fund the Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  Neither Kimco nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan, and neither Kimco nor any Commonly Controlled Entity would
become subject to any liability under ERISA if Kimco or any such





-28-







--------------------------------------------------------------------------------







Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  No such Multiemployer Plan is in
Reorganization or Insolvent.  The present value (determined using actuarial and
other assumptions which are reasonable in respect of the benefits provided and
the employees participating) of the liability of Kimco and each Commonly
Controlled Entity for post retirement benefits to be provided to their current
and former employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA) equals or exceeds the assets under all such Plans
allocable to such benefits.

SECTION 4.14.  Investment Company Act; Other Regulations.  Kimco is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Kimco is
not subject to regulation under any Federal or State statute or regulation which
limits its ability to incur Indebtedness.

SECTION 4.15.  [Reserved]

SECTION 4.16.  Purpose.  The proceeds of the Loans shall be used by Kimco for
general corporate purposes.

SECTION 4.17.  Environmental Matters.  Each of the following representations and
warranties is true and correct on and as of the Effective Date except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a)

To the best knowledge of Kimco, the Properties do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or could
reasonably give rise to liability under, Environmental Laws.

(b)

To the best knowledge of Kimco, the Properties and all operations at the
Properties are in compliance, and have in the last two years been in compliance,
with all applicable Environmental Laws, and there is no contamination at, under
or about the Properties, or violation of any Environmental Law with respect to
the Properties.

(c)

Neither Kimco nor any of its Subsidiaries has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties, nor does Kimco have knowledge or reason to believe that any
such notice will be received or is being threatened.

(d)

To the best knowledge of Kimco, Materials of Environmental Concern have not been
transported or disposed of from the Properties in violation of, or in a manner
or to a location which could reasonably give rise to liability under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.

(e)

No judicial proceeding or governmental or administrative action is pending, or,
to the knowledge of Kimco, threatened, under any Environmental Law to which
Kimco or any of its Subsidiaries is or, to the knowledge of Kimco, will be named
as a party with respect to the Properties, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Properties.





-29-







--------------------------------------------------------------------------------










(f)

To the best knowledge of Kimco, there has been no release or threat of release
of Materials of Environmental Concern at or from the Properties, or arising from
or related to the operations of Kimco and its Subsidiaries in connection with
the Properties in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws.

SECTION 4.18.  Insurance.  Kimco and each Subsidiary maintains with insurance
companies rated at least A- by A.M. Best & Co., with premiums at all times
currently paid, insurance upon fixed assets and inventories, including public
liability insurance, fire and all other risks insured against by extended
coverage, fidelity bond coverage, business interruption insurance, and all
insurance required by law, all in form and amounts required by law and customary
to the respective natures of their businesses and properties, except in cases
where failure to maintain such insurance will not have or potentially have a
Material Adverse Effect.

SECTION 4.19.  Condition of Properties.  Each of the following representations
and warranties is true and correct except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(a)

All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

(b)

No material portion of any of the Properties, nor any improvements located on
said Properties that are material to the operation, use or value thereof, have
been damaged in any respect as a result of any fire, explosion, accident, flood
or other casualty.

(c)

No condemnation or eminent domain proceeding has been commenced or to the
knowledge of Kimco is about to be commenced against any portion of any of the
Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties except as set forth and described in
Schedule 4.19.

(d)

No notices of violation of any federal, state or local law or ordinance or order
or requirement have been issued with respect to any Properties.

SECTION 4.20.  Benefit of Loans.  Kimco and each Subsidiary are engaged as an
integrated corporate group in the business of acquiring, owning, developing and
operating shopping centers and of providing the required services and other
facilities for those integrated operations.  Kimco and each Subsidiary require
financing on such a basis that funds can be made available to Kimco and each
Subsidiary to the extent required for the continued operation of their
integrated activities and each of them expects to derive benefits, directly or
indirectly, in return for undertaking their respective obligations under this
Agreement and the other Loan Documents, both individually and as members of the
integrated group.

SECTION 4.21.  REIT Status.  Kimco is an equity-oriented real estate investment
trust under Sections 856 through 860 of the Code.

SECTION 4.22.  Solvency.  On the Effective Date and on any other Borrowing Date,
after giving effect to the transactions contemplated by the Loan Documents
occurring on such date, Kimco is Solvent.





-30-







--------------------------------------------------------------------------------










ARTICLE V

CONDITIONS

SECTION 5.1.  Conditions to Effectiveness / Effective Date.  The effectiveness
of this Agreement and the availability of the Loans hereunder, is subject to the
satisfaction of the following conditions (or the waiver of such conditions in
accordance with Section 10.1):

(a)

Credit Agreement.  The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b)

No Material Adverse Effect.  There shall not have occurred or become known to
the Lenders or the Lead Arrangers any material adverse condition or material
adverse change in or affecting the business, operations, property or financial
condition of Kimco and its Subsidiaries, taken as a whole.

(c)

Governmental Approvals.  All governmental and third party approvals necessary
or, in the discretion of the Administrative Agent, advisable in connection with
the financing contemplated hereby and the continuing operations of Kimco and its
Subsidiaries shall have been obtained and be in full force and effect.

(d)

Financial Statements.  The Lenders shall have received unqualified audited
consolidated financial statements of Kimco for the fiscal years ended December
31, 2008 and December 31, 2007, prepared in accordance with GAAP.

(e)

Subsidiary Guarantee.  The Administrative Agent shall have received a duly
executed Subsidiary Guarantee from each of the Subsidiary Guarantors listed on
Schedule 10.10.  

(f)

Closing Fees, Expenses, etc.  The Administrative Agent shall have received for
its own account or for the account of each Lender, as the case may be, all fees,
costs and expenses due and payable pursuant to Section 2.5 and, if then
invoiced, Section 10.5.    

(g)

[Reserved]

(h)

Legal Opinion.  The Administrative Agent shall have received, with a counterpart
for the Administrative Agent and each Lender, the executed legal opinion of
Robert Schulman, Esq., counsel to the Loan Parties, substantially in the form of
Exhibit D.  Kimco hereby request such counsel to deliver such opinion.

(i)

Notes.  The Administrative Agent shall have received from Kimco a signed Note
for the account of each Lender that notified the Administrative Agent and Kimco
of its request for such Note(s).

(j)

Closing Certificates.  The Administrative Agent shall have received a
certificate from a Responsible Officer of (i) Kimco and (ii) each of the
Subsidiary Guarantors listed on Schedule 10.10 dated the Effective Date,
substantially in the form of Exhibit E-1 (in the case of Kimco) and Exhibit E-2
(in the case of the Subsidiary Guarantors), (i) in the case of Kimco, confirming
compliance with the conditions specified in this Section 5.1 and, (ii) in each
case,





-31-







--------------------------------------------------------------------------------







certifying, among other things, as to the names and offices of the Persons
authorized to sign the Loan Documents to be delivered pursuant to the terms
hereof by each Loan Party, together with the signatures of each such Person and
a certificate of another Responsible Officer, certifying as to the name, office,
and signature of such first Responsible Officer.

(k)

Organizational Documents, Etc.  The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
Kimco and each Subsidiary Guarantor, and the authorization of Kimco and each
Subsidiary Guarantor in respect of the transactions contemplated by this
Agreement or the other Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent, certified to be true, correct and
complete by a Responsible Officer of Kimco and each Subsidiary Guarantor as of
the Effective Date.

(l)

Patriot Act.  The Administrative Agent shall have completed any required Patriot
Act compliance, the results of which shall be reasonably satisfactory to the
Administrative Agent.

(m)

Representations and Warranties.  Each of the representations and warranties made
by Kimco and each of the Subsidiary Guarantors in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

(n)

No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extension of credit
requested to be made on such date.

The Borrowing by Kimco on or about the Effective Date hereunder shall constitute
a representation and warranty, as of the date of such Borrowing, by Kimco in all
cases that the conditions contained in  clauses (m) and (n) have been satisfied.
 The Administrative Agent shall notify Kimco and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.




ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Loan remains outstanding and unpaid or any other amount is owing
to any Lender or the Administrative Agent hereunder, Kimco hereby agrees as set
forth in Sections 6.1 through 6.8 and agrees to cause each applicable Subsidiary
Guarantor as set forth in Section 6.9 that:

SECTION 6.1.  Financial Statements.  Kimco shall furnish to the Administrative
Agent (with sufficient copies for each Lender):

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of Kimco, a copy of the consolidated balance sheet of Kimco and its
subsidiaries as at the end of such year and the related consolidated statements
of income and retained earnings and of cash flows of Kimco and its subsidiaries
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, reported on without a “going concern”





-32-







--------------------------------------------------------------------------------







or like qualification or exception, or qualification arising out of the scope of
the audit, by PricewaterhouseCoopers, LLP or other independent certified public
accountants of nationally recognized standing; and

(b)

as soon as available, but in any event not later than 45 days after the end of
each of the first three (3) quarterly periods of each fiscal year of Kimco, the
unaudited consolidated balance sheet of Kimco and its subsidiaries as at the end
of such quarter and the related unaudited consolidated statements of income and
retained earnings and of cash flows of Kimco and its subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period, as the case may be, in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

SECTION 6.2.  Certificates; Other Information.  Kimco shall furnish to the
Administrative Agent (with sufficient copies for each Lender (in the case of
clauses (b)-(c) below) or each relevant Lender (in the case of clause (e)
below)):

(a)

[reserved];

(b)

concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and 6.1(b), a compliance certificate of a Responsible Officer of
Kimco substantially in the form of Exhibit F;

(c)

within ten (10) days after the same are sent, copies of all financial statements
and reports which Kimco sends to its stockholders, and within ten (10) days
after the same are filed, copies of all financial statements, reports or other
documents which Kimco may make to, or file with, the Securities and Exchange
Commission or any successor or analogous Governmental Authority;

(d)

[reserved]; and

(e)

promptly, upon request of the Administrative Agent, a list of all Entities, and
such additional financial information, information with respect to any Property
and other information as any Lender may from time to time reasonably request
(through the Administrative Agent).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

SECTION 6.3.  Payment of Obligations.  Kimco shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided





-33-







--------------------------------------------------------------------------------







on the books of Kimco or (b) (i) Non-Recourse Indebtedness and (ii) other
obligations which aggregate not more than $50,000,000, in each case to the
extent that Kimco has determined in good faith that it is in its best interests
not to pay or contest such Non-Recourse Indebtedness or such other obligations,
as the case may be.

SECTION 6.4.  Maintenance of Existence, etc.  Kimco shall:

(a)

Preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to Section 7.2.

(b)

Comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

SECTION 6.5.  Maintenance of Property; Insurance.  Kimco shall keep all property
useful and necessary in its business in good working order and condition;
maintain insurance with financially sound and reputable insurance companies
rated at least A- by A.M. Best & Co. on all of its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to each Lender, upon written request, full information as
to the insurance carried.

SECTION 6.6.  Inspection of Property; Books and Records; Discussions.  Kimco
shall keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of Kimco and its
Subsidiaries with officers and employees of Kimco and its Subsidiaries and with
its independent certified public accountants.

SECTION 6.7.  Notices.  Kimco shall promptly give notice to the Administrative
Agent and each Lender of:

(a)

the occurrence of any Default or Event of Default;

(b)

any (i) default or event of default under any Contractual Obligation of Kimco or
any of its Subsidiaries or (ii) litigation, investigation or proceeding which
may exist at any time between Kimco or any of its Subsidiaries and any
Governmental Authority, which in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

(c)

any litigation or administrative or other proceeding affecting Kimco or any of
its Subsidiaries in which the amount involved is $50,000,000 or more on an
individual basis (or $100,000,000 or more in the aggregate together with all
other such litigations or administrative or other proceedings affecting Kimco or
any of its Subsidiaries) and not covered by insurance or in which material
injunctive or similar relief is sought, or the occurrence in respect of any
Subsidiary Guarantor of any case, proceeding, event, or circumstance of the
nature set forth in paragraph (f) of Article VIII;





-34-







--------------------------------------------------------------------------------










(d)

the following events, as soon as possible and in any event within 30 days after
Kimco knows or has reason to know thereof:  (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or Kimco or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan; and

(e)

any development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of Kimco setting forth details of the occurrence referred
to therein and stating what action Kimco proposes to take with respect thereto.

The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.

SECTION 6.8.  Environmental Laws.  Kimco shall:

(a)

Comply with, and use its best efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use its best efforts to ensure that all tenants
and subtenants obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect.

(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect or (ii) Kimco has determined in good
faith that contesting the same is not in the best interests of Kimco and its
Subsidiaries and the failure to contest the same could not be reasonably
expected to have a Material Adverse Effect.

(c)

Defend, indemnify and hold harmless the Administrative Agent and each Lender,
and their respective employees, agents, officers and directors, from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses (whether arising pre-judgment or post-judgment) of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of Kimco, its Subsidiaries or
the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
 Notwithstanding anything to the contrary in this Agreement, this indemnity
shall continue in full force and effect regardless of the termination of this
Agreement.





-35-







--------------------------------------------------------------------------------










SECTION 6.9.  Baseline Conditions.  Each Subsidiary Guarantor shall at all times
comply with the Baseline Conditions in all material respects and in the event
any Subsidiary Guarantor fails, at any time, to comply with any of the Baseline
Conditions in any material respect, such Subsidiary Guarantor shall (i)
notwithstanding any provision of this Agreement to the contrary, cease to be an
Obligated Property Owner for all purposes of this Agreement, and (ii) continue
as a Subsidiary Guarantor unless released as provided in Section 10.10(d) (it
being understood that the provisions of clause (i) and (ii) shall be the sole
consequences to Kimco and the Subsidiary Guarantors of a Subsidiary Guarantor’s
failure to comply with the Baseline Conditions).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Loan remains outstanding and unpaid or any other amount is owing
to any Lender or the Administrative Agent hereunder, Kimco hereby agrees that:

SECTION 7.1.  Financial Covenants.  Kimco shall not directly or indirectly:

(a)

Total Indebtedness Ratio.  Permit, at the last day of any Test Period, the ratio
of (i) Total Indebtedness as of such day to (ii) Gross Asset Value as of such
day to exceed 0.60 to 1.00 (or 0.65 to 1.00 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions).

(b)

Total Priority Indebtedness Ratio.  Permit, at the last day of any Test Period,
the ratio of (i) Total Priority Indebtedness as of such day to (ii) Gross Asset
Value as of such day to exceed 0.35 to 1.00.

(c)

[Reserved]

(d)

[Reserved]

(e)

Unsecured Interest Expense Ratio.  Permit, for any Test Period, the ratio of (i)
Unencumbered Assets NOI for such period to (ii) Total Unsecured Interest Expense
for such period to be less than 1.75 to 1.00.

(f)

Fixed Charge Coverage Ratio.  Permit, for any Test Period, the ratio of Total
Adjusted EBITDA for such period to Total Debt Service for such period to be less
than 1.50 to 1.00.  Solely for the purpose of calculating the ratio in this
clause (f), Total Adjusted EBITDA (i) shall include cash flow distributions
(other than distributions in respect of capital transactions) from Noncontrolled
Entities (“Noncontrolled Entity Operating Cash Flow”), provided that
Noncontrolled Entity Operating Cash Flow distributed during the most recent
twelve-month period in respect of any Noncontrolled Entity shall be included,
without duplication, only to the extent of 50% of the amount of such
distributions made in such twelve-month period, and (ii) shall be increased by
the amounts excluded pursuant to clauses (iv), (v) and (vi) of the definition of
the term “Total Adjusted EBITDA”.

Solely for the purposes of this Section 7.1:  direct or indirect reference to
EBITDA, NOI, Indebtedness and debt service (and items thereof, when applicable)
with respect to the Entities, when included, shall be included only to the
extent of the Ownership Percentage therein, except as otherwise specifically
provided.





-36-







--------------------------------------------------------------------------------










SECTION 7.2.  Limitation on Certain Fundamental Changes.  Neither Kimco nor any
of its Subsidiaries shall, directly or indirectly:  (a) enter into any merger
(except as described in Schedule 7.2), consolidation or amalgamation, (b)
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or (c) convey, sell, lease, assign, transfer or otherwise dispose
of, all or a substantial portion of its property, business or assets (each such
transaction referred to in the preceding clauses (a), (b) and (c), a “Capital
Transaction”), unless (i) such Capital Transaction does not involve all or a
substantial portion of the property, business or assets owned or leased by Kimco
and its Subsidiaries determined on a consolidated basis with respect to Kimco
and its Subsidiaries taken as a whole, (ii) there is no Default or Event of
Default, before and after giving effect to such Capital Transaction (including
any changes resulting from recharacterization of Unencumbered Property), and
(iii) without limiting the foregoing, Kimco is in compliance with all covenants
under Section 7.1 after giving effect to such Capital Transaction (including any
changes resulting from recharacterization of Unencumbered Property), and would
have been in compliance therewith for the most recent Test Period if such
Capital Transaction had been given effect (including any changes resulting from
recharacterization of Unencumbered Property) during such Test Period; provided
that Kimco may not engage in a Capital Transaction other than a merger as to
which it is the surviving entity; provided, further, that, notwithstanding the
foregoing, (x) any Subsidiary may merge with a Loan Party so long as the
surviving entity is a Loan Party, (y) any Subsidiary may liquidate, wind up or
dissolve itself so long as such Subsidiary’s assets are transferred to a Loan
Party and (z) any Subsidiary may convey, sell, lease, assign, transfer or
otherwise dispose of any of its assets to a Loan Party.

SECTION 7.3.  [Reserved]

SECTION 7.4.  Limitation on Investments, Loans and Advances.  Neither Kimco nor
any of its Subsidiaries shall, directly or indirectly, make any advance, loan,
extension of credit or capital contribution to any Person, or purchase any
stock, bonds, notes, debentures or other securities of or any assets
constituting a business unit of, or otherwise make any investment in, any
Person, or acquire or otherwise make any investment in any real property
(collectively, “Investments”), if, after giving effect thereto, the aggregate
amount of Investments (valued at cost) made in Noncontrolled Entities from and
after the date of this Agreement would exceed 30% of Gross Asset Value.

SECTION 7.5.  Limitation on Transactions with Affiliates.  Neither Kimco nor any
of its Subsidiaries shall, directly or indirectly, enter into any transaction,
including any purchase, sale, lease or exchange of property or the rendering of
any service, with any Affiliate unless (a) no Default or Event of Default would
occur as a result thereof and (b) such transaction is (i) in the ordinary course
of the business of any Loan Party that is a party thereto and (ii) upon fair and
reasonable terms no less favorable to any Loan Party that is a party thereto or
is affected thereby than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

SECTION 7.6.  Limitation on Changes in Fiscal Year.  Kimco shall not cause or
permit its fiscal year to end on a day other than December 31, unless otherwise
required by any applicable law, rule or regulation.

SECTION 7.7.  Limitation on Lines of Business; Issuance of Commercial Paper;
Creation of Subsidiaries; Negative Pledges; Swap Agreements.  Neither Kimco nor
any of its Subsidiaries shall, directly or indirectly:

(a)

Engage in activities other than real estate business and real estate related
business activities, and in activities permitted for real estate investment
trusts under the Code (including through taxable REIT subsidiaries).





-37-







--------------------------------------------------------------------------------










(b)

Issue any commercial paper in an aggregate principal amount exceeding the
aggregate unused and available commitments under any revolving credit facility
(other than the revolving commitments under the Existing Credit Agreement)
entered into by Kimco and not prohibited by this Agreement.  For the purposes of
this paragraph, commitments shall be deemed to be available to the extent that,
on any date of determination, assuming timely delivery of a borrowing notice by
the applicable borrower, the lender(s) thereunder would be obligated to fund
loans pursuant thereto.

(c)

Enter into with any Person, or suffer to exist, any agreement, other than (i)
this Agreement and the other Loan Documents, or (ii) any agreements governing
any purchase money Liens, Financing Leases or mortgage financings not prohibited
by this Agreement (in which cases, any prohibition or limitation referred to
below shall only be effective against the assets financed thereby) which, in any
such case, prohibits or limits the ability of Kimco or any of its Subsidiaries
to create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired.

(d)

Enter into any Swap Agreement, except Swap Agreements entered into in the
ordinary course of business (not for purposes of speculation) to hedge or
mitigate risks, including those related to interest rates or currency exchange
rates, to which Kimco or such Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)

Kimco shall fail to pay any principal of any Loan when due in accordance with
the terms thereof or hereof; or Kimco shall fail to pay any interest on any Loan
or any other amount payable hereunder, within five (5) Business Days after any
such interest or other amount becomes due in accordance with the terms thereof
or hereof; or

(b)

Any representation or warranty made or deemed made by Kimco herein or in any
other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made or
furnished; or

(c)

There shall be any default in the observance or performance of any agreement
contained in Section 6.7(a) or Article VII; or

(d)

Kimco shall default in the observance or performance of any other agreement
contained in this Agreement or any other Loan Document (other than as provided
in paragraphs (a) through (c) of this Article), and such default shall continue
unremedied for a period of 30 days after notice from the Administrative Agent or
the Required Lenders; or

(e)

Kimco or any Subsidiary of Kimco shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
any Non-Recourse Indebtedness) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii)





-38-













--------------------------------------------------------------------------------

default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default under this Agreement unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000 (calculated, in the case of Indebtedness of an
Unconsolidated Entity, by multiplying the amount of such Indebtedness by the
percentage of Kimco’s direct or indirect equity interest in such Unconsolidated
Entity); or

(f)

(i) Kimco shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Kimco shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Kimco any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against Kimco any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Kimco shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Kimco shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

(g)

(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of Kimco or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed (or a trustee shall be appointed) to
administer, or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) Kimco or any Commonly
Controlled Entity shall, or is, in the reasonable opinion of the Required
Lenders, likely to, incur any liability in connection with a withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or





-39-







--------------------------------------------------------------------------------










(h)

One or more judgments or decrees shall be entered against Kimco or any Entity
involving in the aggregate a liability (not paid or fully covered by insurance)
of $50,000,000 or more (excluding Non-Recourse Indebtedness) (calculated, in the
case of a judgment or decree against an Unconsolidated Entity, by multiplying
the amount of such judgment or decree by the percentage of Kimco’s direct or
indirect equity interest in such Unconsolidated Entity), and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or

(i)

[reserved]; or

(j)

Kimco shall cease, for any reason, to maintain its status as an equity-oriented
real estate investment trust under Sections 856 through 860 of the Code; or

(k)

At any time Kimco or any Subsidiary of Kimco shall be required to take any
actions in respect of environmental remediation and/or environmental compliance,
the aggregate expenses, fines, penalties or other charges with respect to which
are recourse to Kimco and, in the judgment of the Required Lenders, could
reasonably be expected to exceed $50,000,000; provided that any such remediation
or compliance shall not be taken into consideration for the purposes of
determining whether an Event of Default has occurred pursuant to this paragraph
(k) if (i) such remediation or compliance is being contested by Kimco or the
applicable Subsidiary in good faith by appropriate proceedings or (ii) such
remediation or compliance is satisfactorily completed within 90 days from the
date on which Kimco or the applicable Subsidiary receives notice that such
remediation or compliance is required, unless such remediation or compliance
cannot reasonably be completed within such 90 day period in which case such time
period shall be extended for a period of time reasonably necessary to perform
such compliance or remediation using diligent efforts (not to exceed 180 days if
the continuance of such remediation or compliance beyond such 180 day period, in
the judgment of the Required Lenders, could reasonably be expected to have a
Material Adverse Effect); or

(l)

a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Notes shall immediately become due
and payable, and (B) if such event is any other Event of Default, the
Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to Kimco, declare the Commitments to be
terminated and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Notes to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

Except as expressly provided above in this Article, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

ARTICLE IX

THE AGENTS

SECTION 9.1.  The Agents.  For purposes of this Section 9.1 and Section 10.6,
the term “Related Parties” shall mean, with respect to any specified Person, (i)
any Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with such specified
Person, and (ii) the respective directors, officers, employees, agents and
advisors of such specified Person and of any other Person referred to in the
preceding clause (i).





-40-







--------------------------------------------------------------------------------










(a)

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

(b)

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and each Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with such bank (an
“Administrative Agent Affiliate”) may accept deposits from, lend money to and
generally engage in any kind of business with any Loan Party or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

(c)

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (ii) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Kimco or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Administrative Agent
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default other than
nonpayment of principal or interest unless and until written notice thereof is
given to the Administrative Agent by Kimco or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d)

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for Kimco), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.





-41-







--------------------------------------------------------------------------------










(e)

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

(f)

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and Kimco.  By the Required Lenders’ giving at least
thirty (30) Business Days prior written notice to the Administrative Agent and
Kimco, the Administrative Agent may be removed, by action of the Required
Lenders (excluding the bank serving as Administrative Agent (the “Agent Bank”)),
(i) at any time for gross negligence or willful misconduct, as determined by the
Required Lenders (excluding for such determination the Agent Bank), or (ii) in
the event that the Agent Bank, in its capacity as a Lender, shall have assigned
all of its outstanding Loans to another bank, financial institution or other
entity pursuant to Section 10.6, and at the end of such thirty (30) Business Day
period the Agent Bank shall be deemed discharged from its duties and obligations
as Administrative Agent hereunder and under any other Loan Documents.  Upon any
such resignation or removal, the Required Lenders shall have the right, in
consultation with Kimco, to appoint a successor.  In the case of resignation by
the Administrative Agent, if no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or a Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with any such bank.
 Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor to an Administrative Agent, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under any other Loan Documents.
 The fees payable by Kimco to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Kimco and
such successor.  After the Administrative Agent’s resignation or removal
hereunder, the provisions of this Article, including Section 9.2, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

(g)

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.





-42-







--------------------------------------------------------------------------------










SECTION 9.2.  Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
Kimco and without limiting the obligation of Kimco to do so), ratably according
to their respective Applicable Percentages of the Commitments in effect on the
date on which indemnification is sought under this Section 9.2 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Applicable Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including at any time following the payment of
the Loans and regardless of whether pre-judgment or post-judgment) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section 9.2 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

SECTION 9.3.  The Syndication Agents, Documentation Agents, Lead-Arrangers, and
Bookrunners.  Each of the Syndication Agents, Documentation Agents, Bookrunners
and Lead Arrangers referred to on the cover of this Agreement in its capacity as
such shall have no rights, duties or responsibilities hereunder, nor any
fiduciary relationship with any party hereto, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Syndication Agents,
Documentation Agents, Bookrunners or Lead Arrangers in their respective
capacities as such.

ARTICLE X

MISCELLANEOUS

SECTION 10.1.  Amendments and Waivers.  Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or
Section 10.21.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the relevant Loan Parties written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (i) reduce the amount or extend the
scheduled date of maturity of any Loan or Note, or reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase or reduce the amount or extend the expiration date of any
Lender’s Commitment, in each case without the consent of each Lender directly
affected thereby, or (ii) amend, modify or waive any provision of this Section
10.1, change Section 2.9(a) or Section 10.11(a) in a manner that would alter the
pro rata sharing of payments required thereby, reduce the percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
Kimco of any of its rights and obligations under this Agreement and the other
Loan Documents, amend the proviso to the definition of the term “Unencumbered
Properties”, or amend, modify, or waive any provision of any Loan Document
which, by its terms, requires the consent, approval or satisfaction of all





-43-







--------------------------------------------------------------------------------







Lenders, in each case without the written consent of all the Lenders, or (iii)
amend, modify or waive any provision of Article IX or otherwise affect the
rights or duties of the Administrative Agent without the written consent of the
then Administrative Agent.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon Kimco, the other Loan Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, Kimco, the other
Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under any outstanding Notes and
any other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing to the extent therein specified; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

SECTION 10.2.  Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Kimco and the
Administrative Agent, and as notified to the Administrative Agent pursuant to an
Administrative Questionnaire in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:




 

Kimco:

Kimco Realty Corporation

 

 

3333 New Hyde Park Road, Suite 100

 

 

New Hyde Park, New York 11042

 

 

Attention:  Glenn G. Cohen

 

 

Telecopy:  (516) 869-2572

 

 

 

 

 

 

 

The Administrative Agent:

The Bank of Nova Scotia,

 

 

New York Agency

 

 

One Liberty Plaza

 

 

New York, New York 10006

 

 

Attention:  Jon Burckin

 

 

Telecopy:  (212) 225-5166




provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.3 or 2.4 shall not be effective
until received.

SECTION 10.3.  No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

SECTION 10.4.  Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of the extensions of credit
hereunder.

SECTION 10.5.  Payment of Expenses and Taxes.  Kimco agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with





-44-







--------------------------------------------------------------------------------







the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents, and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the fees and disbursements of counsel to the Administrative Agent; (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses (including post-judgment costs and expenses) incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents, and any such other documents, including the fees and
disbursements of counsel to the Administrative Agent and the several Lenders;
(c) to pay, and indemnify and hold harmless each Lender and the Administrative
Agent (and their respective affiliates, officers, directors, employees, advisors
and agents) from and against, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents, and any such other
documents; and (d) to pay, and indemnify and hold harmless each Lender and the
Administrative Agent (and their respective affiliates, officers, directors,
employees, advisors and agents) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (and regardless of
whether pre-judgment or post-judgment) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the violation of, noncompliance with or liability under, any Environmental
Law applicable to the operations of Kimco, any of its Subsidiaries or any of the
Properties (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that Kimco shall have no obligation hereunder to any
indemnitee with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of such indemnitee.  The agreements in this
Section 10.5 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

SECTION 10.6.  Successors and Assigns.  For purposes of this Section 10.6 the
term “Related Parties” shall have the meaning given thereto in Section 9.1
hereof.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) none of the Loan Parties may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Loan
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Loan Document.

(b)

(i)

Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and under the other Loan Documents (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:





-45-







--------------------------------------------------------------------------------










(A)

Kimco, provided that no consent of Kimco shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below), or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B)

the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment to an assignee that is a Lender or an
Affiliate of a Lender or an Approved Fund immediately prior to giving effect to
such assignment.

(ii)

Assignments shall be subject to the following additional conditions:

(A)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption (as defined below) with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless Kimco and
the Administrative Agent otherwise consent, provided that no such consent of
Kimco shall be required if an Event of Default has occurred and is continuing;

(B)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of its
Commitment, as applicable, under this Agreement and the other Loan Documents;

(C)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption substantially in the form of Exhibit A or in
any other form approved by the Administrative Agent (an “Assignment and
Assumption”), together with a processing and recordation fee of $3,500 (which,
except as provided in Section 2.15, shall not be payable by Kimco); and

(D)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in the form approved by the Administrative
Agent (an “Administrative Questionnaire”).

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.





-46-







--------------------------------------------------------------------------------










(iv)

The Administrative Agent, acting for this purpose as an agent of Kimco, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans made by
the Lender, owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and Kimco, the Administrative Agent, and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by Kimco and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) and any written
consent to such assignment required by this paragraph (b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.9(b), 3.4, 3.5 or 9.2, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)

(ii)

Any Lender may, without the consent of Kimco or the Administrative Agent sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations in respect of its
Commitment under this Agreement and under the other Loan Documents (including
all or a portion of the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) Kimco, the other Loan Parties, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the proviso to
Section 10.1 that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, Kimco agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12 and 2.13 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.11(b) as though it were a Lender,
provided such Participant agrees to be subject to Section 10.11(a) as though it
were a Lender.

(ii)

A Participant shall not be entitled to receive any greater payment under Section
2.11 or 2.12 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Kimco’s prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.12(a) unless Kimco is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Kimco, to comply with Section 2.12(b) as though it were a Lender.





-47-







--------------------------------------------------------------------------------










(d)

Any Lender may at any time pledge or assign a security interest in, all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.7.  Disclosure.  Subject to Section 10.19, Kimco authorizes each
Lender to disclose to any Participant or assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning Kimco and its Affiliates which has been delivered to such
Lender by or on behalf of Kimco pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of Kimco in connection with such
Lender’s credit evaluation of Kimco and its Affiliates prior to becoming a party
to this Agreement.

SECTION 10.8.  Increases of Commitments.  During the period commencing on the
Effective Date through and including the date that is twelve (12) months after
the date of this Agreement, Kimco may from time to time request additional
Commitments (“Incremental Commitments”), in minimum increments of $5,000,000 (or
whole multiples of $1,000,000 in excess of $5,000,000), relating to Loans to be
borrowed after the Effective Date but prior to the date that is twelve (12)
months after the date of this Agreement (“Incremental Loans”) pursuant to the
terms of this Section 10.8, provided that the total amount of Incremental
Commitments shall be limited to $100,000,000 in the aggregate.  Each such
request shall, at Kimco’s discretion, offer to any Lender the opportunity to
provide an Incremental Commitments and/or, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and Kimco, to any additional bank, financial institution or other entity that
elects to provide an Incremental Commitment.  No Lender shall have any
obligation to provide an Incremental Commitment, nor shall the Administrative
Agent or the Lead Arrangers have any obligation to locate banks, financial
institutions or other entities willing to increase or obtain such Commitments,
as applicable.  The form of documentation pursuant to which any such Incremental
Commitment is made and the person providing such Incremental Commitment becomes
a Lender hereunder must be acceptable to Kimco and the Administrative Agent.
 Upon entry of such documentation, Schedule 1.1A hereof shall be automatically
amended without any further action of any party to reflect the Incremental
Commitments provided pursuant to such documentation.  Each Lender having an
Incremental Commitment agrees to make Incremental Loans to Kimco, in an
aggregate principal amount not to exceed its Incremental Commitment on the
applicable Borrowing Date, subject to the following conditions:

(a)

Each of the representations and warranties made by Kimco in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
the applicable Borrowing Date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date; and

(b)

(i)

No Default or Event of Default shall have occurred and be continuing on the date
of such increase or after giving effect thereto and (ii) Kimco would be in
compliance with each financial covenant set forth in paragraphs (a) through (f)
of Section 7.1 if the ratio or amount referred to therein were to be calculated
as of such date (provided that for the purposes of determining such compliance,
Gross Asset Value shall be determined for the most recent Test Period as to
which a compliance certificate has been delivered pursuant to Section 6.2(b)).

Each Borrowing of Incremental Loans under this Section 10.8 shall constitute a
representation and warranty by Kimco as the applicable Borrowing Date that the
conditions contained in this Section 10.8 have been satisfied, and shall be
accompanied by a certificate of a Responsible Officer of Kimco to such effect.





-48-







--------------------------------------------------------------------------------










SECTION 10.9.  [Reserved]

SECTION 10.10.  Subsidiary Guarantors.  x) [Reserved]

(b)

At the election of Kimco at any time and from time to time, at the time of such
election, one or more Wholly Owned Subsidiaries of Kimco shall become a
guarantor of the Loans (together with the Subsidiaries listed on Schedule 10.10,
each a “Subsidiary Guarantor”) by executing and delivering to the Administrative
Agent, as applicable, a Subsidiary Guarantee; provided that (x) each such Wholly
Owned Subsidiary shall satisfy the Baseline Conditions on and as of the date
such Wholly Owned Subsidiary delivers its Subsidiary Guarantee and (y) Kimco
shall be deemed to represent and warrant as of such date that such proposed
Subsidiary Guarantor is a Wholly Owned Subsidiary.

(c)

[Reserved]

(d)

A Subsidiary Guarantor shall be released from any Subsidiary Guarantee upon
written request by Kimco provided that (i) there is no Event of Default after
giving effect to such release (including any changes resulting from any
Property’s ceasing to be an Unencumbered Property if such released guarantor
immediately prior to giving effect to such release was an Obligated Property
Owner in respect thereof), (ii) Kimco is in compliance with each of the
financial covenants set forth in paragraphs (a) through (f) of Section 7.1 if
the ratio or amount referred to therein were to be calculated as of such date,
but after giving effect to such release (including any changes resulting from
any Property’s ceasing to be an Unencumbered Property if such released guarantor
was an Obligated Property Owner in respect thereof immediately prior to giving
effect to such release and provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)), and (iii) Kimco has furnished to the Administrative Agent a
certificate of its chief financial officer or other authorized financial officer
as to the matters referred to in the preceding clauses (i) and (ii).

SECTION 10.11.  Adjustments; Set-off.  xi) If any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of its Loans or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Article VIII(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Loans or interest thereon, such benefited Lender shall purchase
for cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Kimco pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Kimco or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply).

(b)

In addition to any rights and remedies of the Lenders provided by law, each
Lender and each of its Affiliates shall have the right, without prior notice to
Kimco, any such notice being expressly waived by Kimco to the extent permitted
by applicable law, upon any amount becoming due and payable by Kimco hereunder
or under the Notes (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount, any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, obligations, indebtedness or claims,





-49-







--------------------------------------------------------------------------------







in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any of its Affiliates or any branch or agency thereof to or for the credit or
the account of Kimco.  Each Lender agrees promptly to notify Kimco and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

SECTION 10.12.  Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts each of
which shall constitute an original, but all of which when taken together shall
be deemed to constitute one and the same instrument.  A set of the copies of
this Agreement signed by all the parties shall be lodged with Kimco and the
Administrative Agent.  Delivery of an executed counterpart of a signature page
of this Agreement by any electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.13.  Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.14.  Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Kimco, the Subsidiary Guarantors, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to subject matter
hereof or thereof not expressly set forth or referred to herein or in the other
Loan Documents.

SECTION 10.15.  GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.16.  Submission to Jurisdiction; Waivers.  Kimco hereby irrevocably
and unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to Kimco at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;





-50-







--------------------------------------------------------------------------------










(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding in connection with this
Agreement or any other Loan Document any special, exemplary, punitive or
consequential damages.

SECTION 10.17.  Acknowledgments.  Kimco hereby acknowledges that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)

neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to Kimco arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between Administrative Agent
and the Lenders, on the one hand, and Kimco, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c)

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders and
the Administrative Agent or among Kimco, the Administrative Agent and the
Lenders.

SECTION 10.18.  WAIVERS OF JURY TRIAL.  KIMCO, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

SECTION 10.19.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder or to which the Administrative Agent or any Lender is a party, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to Kimco and its obligations, (g)
with the consent of Kimco or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than Kimco.  For the purposes of this Section,
“Information” means all information received from Kimco relating to Kimco or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis; provided that in
the case of information received from Kimco after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding anything herein to the contrary,





-51-







--------------------------------------------------------------------------------







“Information” shall not include, and each party hereto may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
U.S. federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure.

SECTION 10.20.  USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), hereby notifies Kimco that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Kimco, which information includes the name
and address of Kimco and other information that will allow such Lender to
identify Kimco in accordance with the Patriot Act.

SECTION 10.21.  Conforming Amendments.  In the event that at any time after the
date hereof, Kimco enters into any agreement providing for the incurrence by
Kimco of unsecured indebtedness for borrowed money in an aggregate principal
amount of more than $25,000,000 or providing for the amendment of the terms of
existing unsecured indebtedness for borrowed money of Kimco in an aggregate
principal amount of more than $25,000,000 which agreement or amendment contains
affirmative or negative covenants with respect to Kimco that are materially more
favorable to the lenders under such other unsecured indebtedness for borrowed
money than those contained hereunder are with respect to the Lenders hereunder,
Kimco shall promptly, and the Administrative Agent shall be authorized to and
shall, on behalf of all Lenders without notice to or consent of any Lender,
enter into an amendment to this Agreement to amend the applicable covenant or
covenants hereunder so that the covenants hereunder are as favorable to the
Lenders hereunder as the applicable covenants under such new agreement or
amendment are with respect to the lenders under such other indebtedness for
borrowed money.




[SIGNATURE PAGES TO FOLLOW]











-52-







--------------------------------------------------------------------------------

EXHIBIT 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duty
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

KIMCO REALTY CORPORATION

By:

/s/Glenn G. Cohen

Name:  Glenn G. Cohen

Title:  Vice President, Treasurer and Chief

Accounting Officer








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

THE BANK OF NOVA SCOTIA., as a Lender, as a Joint Lead Arranger and as
Administrative Agent

By:

/s/ Jon Burckin

Name:  Jon Burckin

Title:  Managing Director








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

ROYAL BANK OF CANADA, as a Lender, as a Joint Lead Arranger and as a Syndication
Agent

By:

/s/Dan LePage

Name:  Dan LePage

Title:  Authorized Signatory








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent

By:

/s/ Anthony Wong

Name:  Anthony Wong

Title:  Vice President








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




 Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco
Realty Corporation, The Bank of Nova Scotia and Others

REGIONS BANK, as a Lender and as a Documentation Agent

By:

/s/Brian Coffee

Name:  Brian Coffee

Title:  Senior Vice President








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

U.S. BANK NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent

By:

/s/ A. Jeffrey Jacobson

Name:  A. Jeffrey Jacobson

Title:  Senior Vice President








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

DEUTSCHE BANK TRUST COMPANY AMERICAS,  as a Lender

By:

/s/ James Rolison

Name:  James Rolison

Title:  Managing Director

By:

/s/ Joanna Soliman

Name:  Joanna Soliman

Title:  Assistant Vice President








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

UBS LOAN FINANCE LLC,  as a Lender

By:

/s/ Irja R. Otsa

Name:  Irja R. Otsa

Title:  Associate Director

By:

/s/ Mary E. Evans

Name:  Mary E. Evans

Title:  Associate Director








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

BANK OF AMERICA, N.A.,  as a Lender

By:

/s/ Eyal Namordi

Name:  Eyal Namordi

Title:  Senior Vice President








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

CIBC INC.,  as a Lender

By:

/s/ Joel Gershkon

Name:  Joel Gershkon

Title:  Authorized Signatory








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

CITICORP NORTH AMERICA, INC.,  as a Lender

By:

/s/ Ricardo James

Name:  Ricardo James

Title:  Director








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

WELLS FARGO BANK NA, as a Lender

By:

/s/ William A. Jordan

Name:  William A. Jordan

Title:  Vice President








EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------

EXHIBIT 10.1




Signature Page to Credit Agreement dated as of April 17, 2009 among Kimco Realty
Corporation, The Bank of Nova Scotia and Others

BARCLAYS BANK PLC, as a Lender

By:

/s/ Nicholas A. Bell

Name:  Nicholas A. Bell

Title:  Director








EXECUTION PAGE TO CREDIT AGREEMENT







--------------------------------------------------------------------------------

 







EXHIBIT A

TO CREDIT AGREEMENT

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which (and any other Loan Documents
requested by Assignee) is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.




1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

3.

Borrower:

Kimco Realty Corporation

 

 

 

4.

Administrative Agent:

The Bank of Nova Scotia, as the administrative agent under the Credit Agreement




______________________

1

Select as applicable.











--------------------------------------------------------------------------------










5.

Credit Agreement:

The Credit Agreement dated as of April 17, 2009 among Kimco Realty Corporation,
the Lenders parties thereto, The Bank of Nova Scotia, as Administrative Agent,
and the other agents parties thereto, as amended from time to time

 

 

 

6.

Assigned Interest:

 




Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

Effective Date:

                               , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee (in the case of an Assignee that is not a Lender) agrees to deliver
to the Administrative Agent a completed Administrative Questionnaire in which
the Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


































______________________

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.








2




--------------------------------------------------------------------------------










The terms set forth in this Assignment and Assumption are hereby agreed to:




 

ASSIGNOR

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:







[Consented to one]3 Accepted:

THE BANK OF NOVA SCOTIA, as

Administrative Agent




By:

 

 

Name:

 

Title:










[Consented to:]4

KIMCO REALTY CORPORATION

By:

 

 

Name:

 

Title:










______________________

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.




______________________

4

To be added only if the consent of Kimco is required by the terms of the Credit
Agreement.








3




--------------------------------------------------------------------------------







ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Kimco, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Kimco, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date specified in this Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
[referred to in Section 4.1 thereof] [delivered pursuant to Section 6.1 thereof
as applicable,]5 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and (v) attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including, without
limitation, pursuant to Section 2.12(b) (with respect to Non-U.S.  Lenders) or
Section 2.12(c) (with respect to U.S.  Lenders) thereof), duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.  Payments.  From and after the aforesaid Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding such Effective Date and to the
Assignee for amounts which have accrued from and after such Effective Date.

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
any electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.




______________________

5

Select as applicable.














--------------------------------------------------------------------------------







EXHIBIT B

TO CREDIT AGREEMENT

[FORM OF]

NOTE




$[              ]

New York, New York

 

 

 

 

, 20[     ]







FOR VALUE RECEIVED, the undersigned, Kimco Realty Corporation ,  a

Maryland corporation (“Kimco”), hereby unconditionally promises to pay to the
order of                                                    (the “Lender”) at
the office of THE BANK OF NOVA SCOTIA, located at One Liberty Plaza, New York,
New York 10006 (or at such other address as the Administrative Agent may
hereafter specify by notice to Kimco), in immediately available funds, on the
date or dates specified in the Credit Agreement referred to below, the aggregate
unpaid principal amount of all Loans made by the Lender to Kimco pursuant to
Section 2.2 or Section 10.8 of the Credit Agreement.  All payments due to the
Lender hereunder shall be made to the Lender at the place, in the currency and
in the manner specified in such Credit Agreement.  Kimco further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 2.6
of such Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type, currency and amount of each Loan
made pursuant to the Credit Agreement, each continuation thereof, each
conversion of all or a portion thereof to another Type, the date and amount of
each payment or prepayment of principal thereof and, in the case of Eurocurrency
Loans, the length of each Interest Period with respect thereto.  Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed, provided that the failure of the holder of this Note to
make any such endorsement or any error in any such endorsement shall not affect
the obligations of Kimco in respect of such Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of April 17, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Kimco, the several banks, financial
institutions and other entities from time to time parties thereto (collectively,
the “Lenders”), The Bank of Nova Scotia, as Administrative Agent, and the other
agents parties thereto, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional prepayment in whole or in part as provided in the
Credit Agreement.  This Note is guaranteed as provided in the Credit Agreement
and the Subsidiary Guarantees, if any.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.











--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]








NOTE




--------------------------------------------------------------------------------












 

KIMCO REALTY CORPORATION

 

 

 

 

By:

 

 

 

Name:  Glenn G. Cohen

 

 

Title:     Vice President, Treasurer and Chief

 

 

Accounting Officer











NOTE




--------------------------------------------------------------------------------







Schedule A

To Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS




Date

Amount of

ABR Loans

Amount

Converted to

ABR Loans

Amount of Principal of ABR Loans Repaid

Amount of ABR Loans Converted to Eurocurrency Loans

Unpaid Principal Balance of ABR Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








NOTE




--------------------------------------------------------------------------------










Schedule B

To Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS




Date

Amount of Eurocurrency Loans

Amount Converted to or Continued as Eurocurrency Loans

Interest Period and Eurocurrency Rate with Respect Thereto

Amount of Principal of Eurocurrency Loans Repaid

Amount of Eurocurrency Loans Converted to ABR Loans

Unpaid Principal Balance of Eurocurrency Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








2




--------------------------------------------------------------------------------










EXHIBIT C

TO CREDIT AGREEMENT

[FORM OF] SUBSIDIARY GUARANTEE

SUBSIDIARY GUARANTEE, dated as of [ ] (as amended, supplemented or otherwise
modified from time to time, this “Subsidiary Guarantee”), made by each of the
subsidiaries of KIMCO REALTY CORPORATION that are signatories hereto (the
“Subsidiary Guarantors”), in favor of THE BANK OF NOVA SCOTIA, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the several banks,
financial institutions and other entities from time to time parties to the
Credit Agreement (the “Lenders”), dated as of April 17, 2009 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among KIMCO REALTY CORPORATION (“Kimco”), the Lenders, the
Administrative Agent, and the other agents parties thereto.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to Kimco, upon the terms and subject to the conditions set forth
therein (the “Loans”);

WHEREAS, Kimco owns directly or indirectly all or a portion of the issued and
outstanding Capital Stock of each Subsidiary Guarantor; and

WHEREAS, Kimco and the Subsidiary Guarantors are engaged in related businesses,
and each Subsidiary Guarantor will derive substantial direct and indirect
benefit from the making of and/or the availability of the Loans;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans to Kimco under the Credit
Agreement, the Subsidiary Guarantors hereby agree with the Administrative Agent,
for the ratable benefit of the Administrative Agent and the Lenders, as follows:

1.

Defined Terms.  a)  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

(b)

As used herein, “Obligations” means the collective reference to the unpaid
principal of and interest on the Loans, the Notes and all other obligations and
liabilities of Kimco to the Administrative Agent or the Lenders (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans, and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Kimco, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter incurred, which may arise under the Credit Agreement, the Notes,
the other Loan Documents or any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise and whether
pre-judgment or post-judgment (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or the Lenders that are
required to be paid by Kimco pursuant to the terms of the Credit Agreement or
any other Loan Document).





3




--------------------------------------------------------------------------------










(c)

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Subsidiary Guarantee shall refer to this Subsidiary Guarantee as a
whole and not to any particular provision of this Subsidiary Guarantee, and
section references are to this Subsidiary Guarantee unless otherwise specified.

(d)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

2.

Subsidiary Guarantee.  b)  Subject to the provisions of Section 2(b), each
Subsidiary Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Administrative Agent, the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by Kimco when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations.

(b)

Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of each Subsidiary Guarantor hereunder and under the other
Loan Documents shall in no event exceed the amount which can be guaranteed by
such Subsidiary Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

(c)

Each Subsidiary Guarantor further agrees to pay any and all expenses (whether
pre-judgment or post-judgment and including, without limitation, all fees and
disbursements of counsel) which may be paid or incurred by the Administrative
Agent or any Lender in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, such Subsidiary
Guarantor under this Subsidiary Guarantee.  This Subsidiary Guarantee shall
remain in full force and effect until the Obligations are paid in full in cash.

(d)

Each Subsidiary Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Subsidiary Guarantor
hereunder without impairing this Subsidiary Guarantee or affecting the rights
and remedies of the Administrative Agent or any Lender hereunder.

(e)

No payment or payments made by Kimco, any of the Subsidiary Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from Kimco, any of the Subsidiary Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Subsidiary Guarantor hereunder
which shall, notwithstanding any such payment or payments other than payments
made by such Subsidiary Guarantor in respect of the Obligations or payments
received or collected from such Subsidiary Guarantor in respect of the
Obligations, remain liable for the Obligations up to the maximum liability of
such Subsidiary Guarantor hereunder until the Obligations are paid in full in
cash.

(f)

Each Subsidiary Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Subsidiary Guarantee for such
purpose.

3.

Right of Contribution.  Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder,





4




--------------------------------------------------------------------------------







such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Subsidiary Guarantor hereunder who has not paid its
proportionate share of such payment.  Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 5 hereof.
 The provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

4.

Right of Set-off.  If an Event of Default shall have occurred and be continuing,
the Administrative Agent and each Lender are hereby authorized, without notice
to such Subsidiary Guarantor or any other Subsidiary Guarantor, any such notice
being expressly waived by each Subsidiary Guarantor, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Subsidiary Guarantor, or
any part thereof, in such amounts as the Administrative Agent or such Lender may
elect, against and on account of the obligations and liabilities of such
Subsidiary Guarantor to the Administrative Agent or such Lender hereunder and
claims of every nature and description of the Administrative Agent or such
Lender against such Subsidiary Guarantor, in any currency, whether arising
hereunder, under the Credit Agreement, any Note, any other Loan Documents or
otherwise, as the Administrative Agent or such Lender may elect, whether or not
the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Administrative Agent and each Lender shall notify such
Subsidiary Guarantor promptly of any such set-off and the application made by
the Administrative Agent or such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and each Lender under this Section 4 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

5.

No Subrogation.  Notwithstanding any payment or payments made by any of the
Subsidiary Guarantors hereunder or any set-off or application of funds of any of
the Subsidiary Guarantors by the Administrative Agent or any Lender, no
Subsidiary Guarantor shall be entitled to be subrogated to any of the rights of
the Administrative Agent or any Lender against Kimco or any other Subsidiary
Guarantor or guarantee or right of offset held by any Lender for the payment of
the Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek
any contribution or reimbursement from Kimco or any other Subsidiary Guarantor
in respect of payments made by such Subsidiary Guarantor hereunder, until all
amounts owing to the Administrative Agent and the Lenders by Kimco on account of
the Obligations are paid in full in cash.  If any amount shall be paid to any
Subsidiary Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full in cash, such amount shall
be held by such Subsidiary Guarantor in trust for the Administrative Agent and
the Lenders, shall be segregated from other funds of such Subsidiary Guarantor,
and shall, forthwith upon receipt by such Subsidiary Guarantor, be turned over
to the Administrative Agent in the exact form received by such Subsidiary
Guarantor (duly indorsed by such Subsidiary Guarantor to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

6.

Amendments, etc. with respect to the Obligations; Waiver of Rights.  Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Obligations made by the Administrative Agent or any Lender may be
rescinded by such party and any of the Obligations continued, and the
Obligations, or the liability of any





5




--------------------------------------------------------------------------------







other party upon or for any part thereof, or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement, the Notes and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent
(all of the Lenders and/or the Required Lenders, as the case may be) may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  When
making any demand hereunder against any of the Subsidiary Guarantors, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on Kimco or any other Subsidiary Guarantor or guarantor,
and any failure by the Administrative Agent or any Lender to make any such
demand or to collect any payments from Kimco or any such other Subsidiary
Guarantor or guarantor or any release of Kimco or such other Subsidiary
Guarantor or guarantor shall not relieve any of the Subsidiary Guarantors in
respect of which a demand or collection is not made or any of the Subsidiary
Guarantors not so released of their joint and several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any Lender
against any of the Subsidiary Guarantors.  For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings.

7.

Guarantee Absolute and Unconditional.  Each Subsidiary Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Subsidiary Guarantee or acceptance of this Subsidiary
Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Subsidiary Guarantee; and all dealings between
Kimco and any of the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Subsidiary Guarantee.  Each Subsidiary Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon Kimco
or any of the Subsidiary Guarantors with respect to the Obligations.  Each
Subsidiary Guarantor understands and agrees that this Subsidiary Guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment without regard to (a) the validity, regularity or enforceability of
the Credit Agreement, any Note or any other Loan Document, any of the
Obligations or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Kimco or
any Subsidiary Guarantor or other obligor in respect of any of the Obligations
against the Administrative Agent or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of Kimco or such Subsidiary
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Kimco for the Obligations, or of such Subsidiary Guarantor
under this Subsidiary Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against any Subsidiary Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against Kimco or any other Person
or against any guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to pursue
such other rights or remedies or to collect any payments from Kimco or any such
other Person or to realize upon any such guarantee or to exercise any such right
of offset, or any release of Kimco or any such other Person or any guarantee or
right of offset, shall not relieve such Subsidiary Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent
and the Lenders against such Subsidiary Guarantor.  This Subsidiary Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon each Subsidiary





6




--------------------------------------------------------------------------------







Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Obligations shall have been
satisfied by payment in full in cash.

8.

Reinstatement.  Notwithstanding anything to the contrary in this Subsidiary
Guarantee, this Subsidiary Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Kimco or any Subsidiary Guarantor,
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Kimco or any Subsidiary
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

9.

Payments.  Each Subsidiary Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in the
currency of the applicable Obligation, at the office of the Administrative Agent
located at One Liberty Plaza, New York, New York 10006 or to such other office
as the Administrative Agent may hereafter specify by notice to such Subsidiary
Guarantor.

10.

Representations and Warranties; Covenants.  c)  Each Subsidiary Guarantor hereby
represents and warrants that (i) the Baseline Conditions relating to it are
satisfied in all material respects on and as of the date hereof; and (ii) it is
a Wholly Owned Subsidiary, provided that each reference in any representation
and warranty to Kimco’s knowledge shall, for the purposes of this paragraph (a),
be deemed to be a reference to such Subsidiary Guarantor’s knowledge.

(b)

Each Subsidiary Guarantor hereby covenants and agrees with the Administrative
Agent and each Lender that, from and after the date of this Subsidiary Guarantee
until the Obligations are paid in full in cash, such Subsidiary Guarantor shall
take, or shall refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Articles VI or VII of the Credit Agreement,
and so that no Default or Event of Default, is caused by any act or failure to
act of such Subsidiary Guarantor or any of its Subsidiaries.

11.

Authority of Agent.  Each Subsidiary Guarantor acknowledges that the rights and
responsibilities of the Administrative Agent under this Subsidiary Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Subsidiary Guarantee shall, as between the Administrative Agent and the Lenders,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Subsidiary Guarantor, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Subsidiary
Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

12.

Notices.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.2 of the Credit Agreement, provided that any such
notice, request or demand to or upon any Subsidiary Guarantor shall be addressed
to such Subsidiary Guarantor at the notice address set forth under its signature
below.

13.

Counterparts.  This Subsidiary Guarantee may be executed by one or more of the
Subsidiary Guarantors on any number of separate counterparts, each of which
shall constitute an original, but all of which when taken together shall be
deemed to constitute one and the same instrument.  A set of





7




--------------------------------------------------------------------------------







the counterparts of this Subsidiary Guarantee signed by all the Subsidiary
Guarantors shall be lodged with the Administrative Agent.  Delivery of an
executed counterpart of a signature page of this Subsidiary Guarantee by any
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Subsidiary Guarantee.

14.

Severability.  Any provision of this Subsidiary Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15.

Integration.  This Subsidiary Guarantee represents the entire agreement of each
Subsidiary Guarantor with respect to the subject matter hereof and there are no
promises or representations by the Administrative Agent or any Lender relative
to the subject matter hereof not reflected herein.

16.

Amendments in Writing; No Novation; No Waiver; Cumulative Remedies.  d)  None of
the terms or provisions of this Subsidiary Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Subsidiary Guarantor(s) and the Administrative Agent in accordance
with Section 10.1 of the Credit Agreement.

(b)

Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 16(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.

(c)

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

17.

Section Headings.  The section headings used in this Subsidiary Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

18.

Successors and Assigns.  This Subsidiary Guarantee shall be binding upon the
successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders and their successors and
assigns, except that no Subsidiary Guarantor may assign, transfer or delegate
any of its rights or obligations under this Subsidiary Guarantee without the
prior written consent of each Lender, and any such assignment or transfer
without such consent shall be null and void.

19.

Governing Law.  This Subsidiary Guarantee shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.

20.

Submission To Jurisdiction; Waivers.  Each Subsidiary Guarantor hereby
irrevocably and unconditionally:





8




--------------------------------------------------------------------------------










(a)

submits for itself and its property in any legal action or proceeding relating
to this Subsidiary Guarantee and the other Loan Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, at its address set forth under its
signature below;

(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
20 any special, exemplary, punitive or consequential damages.

21.

WAIVERS OF JURY TRIAL.  EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Execution Pages Follow]





9




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.




 

[Insert name of Subsidiary Guarantor]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 







Address for Notices for all Subsidiary Guarantors:

c/o Kimco Realty Corporation

3333 New Hyde Park Road, Suite 100

New Hyde Park, NY 11042

Attn: Glenn G.  Cohen

Tel: (516) 869-9000

Fax: (516) 869-2572








EXECUTION PAGE TO SUBSIDIARY GUARANTY




--------------------------------------------------------------------------------







EXHIBIT D

TO CREDIT AGREEMENT

[FORM OF] OPINION OF LOAN PARTY COUNSEL

See attached.














--------------------------------------------------------------------------------










Law Offices

Of

Robert P. Schulman

8471 Casa Del Lago – 28A

Boca Raton, FL  33433

Tel:  (561) 482-0797

Fax:  (561) 477-9848

Cell:  (561) 715-7604




April 17, 2009

To the Lenders,

and Administrative Agent

referred to in the Credit Agreement

referred to below

c/o The Bank of Nova Scotia, as Administrative Agent

One Liberty Plaza

New York, New York 10006




Ladies and Gentlemen:

I am attorney for KIMCO REALTY CORPORATION, a Maryland corporation (“Kimco””),
and have acted as special counsel to Kimco and the other Loan Parties (as
defined in the Credit Agreement referred to below) in connection with (a) that
certain Credit Agreement, dated as of April 17, 2009, (the “Credit Agreement”)
among Kimco, the several banks, financial institutions and other entities from
time to time parties thereto (collectively, the “Lenders”); THE BANK OF NOVA
SCOTIA, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other agents parties thereto, (b) the
Subsidiary Guarantee, dated as of April 17, 2009 (the “Subsidiary Guarantee”)
made by the Subsidiary Guarantors in favor of the Administrative Agent, and (c)
the Notes referred to in the Credit Agreement and issued by Kimco on the date
hereof to the order of certain Lenders at their request (the “Notes”).
 Capitalized terms used herein but not herein defined shall have the meanings
assigned thereto in the Credit Agreement.

The opinions expressed below are furnished to you pursuant to Section 5.1(h) of
the Credit Agreement.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

In arriving at the opinions expressed below,

(a)

I have examined and relied on the original, or copies certified or otherwise
identified to my satisfaction, of each of (1) the Credit Agreement (2) the Notes
and (3) the Subsidiary Guarantee (collectively; the “Transaction Documents”);
and

(b)

I have examined such corporate documents and records of Kimco and the other Loan
Parties and such other instruments and certificates of public officials,
officers and representatives of Kimco , the other Loan Parties and other Persons
as I have deemed necessary or appropriate for the purposes of this opinion.





1




--------------------------------------------------------------------------------










In arriving at the opinions expressed below, I have made such investigations of
law in each case as I have deemed appropriate as a basis for such opinions, and
I have assumed, without independent investigation or inquiry, (a) the
authenticity of all documents submitted to me as originals, (b) the genuineness
of all signatures on all documents that I examined (other than those of the Loan
Parties and officers of the Loan Parties) and (c) the conformity to authentic
originals of documents submitted to me as certified, conformed or photostatic
copies.

When my opinions expressed below are stated “to the best of my knowledge,” I
have made reasonable and diligent investigation of the subject matters of such
opinions and have no reason to believe that there exist any facts or other
information that would render such opinions incomplete or incorrect.

Based upon and subject to the foregoing, I am of the opinion that:

1.

Kimco (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the corporate power and
authority and the legal right to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

2.

Each of the Subsidiary Guarantors (a) is duly organized, validly existing and
(if applicable) in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate (or limited partnership or limited liability
company or other form of organization, as applicable) power and authority and
the legal right to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign corporation (or limited partnership or
limited liability company or other form of organization, as applicable) and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except, in the case of clauses (a), (b) and (c) above, as could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.

Each Loan Party has the corporate (or limited partnership or limited liability
company or other form of organization, as applicable) power and authority, and
the legal right, to make, deliver and perform its obligations under each of the
Transaction Documents to which it is a party and, in the case of Kimco , to
borrow Loans.  Each Loan Party has taken all necessary corporate (or limited
partnership or limited liability company or other form of organization, as
applicable) action to authorize the execution, delivery and performance of each
Transaction Document to which it is a party and, in the case of Kimco , the
borrowing of Loans on the terms and conditions set forth in the Credit
Agreement.  No consent or authorization of, approval by, notice to, filing with
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the borrowing of Loans or with the execution,
delivery, performance, validity or enforceability of the Transaction Documents.

4.

Each of the Transaction Documents has been duly executed and delivered on behalf
of each Loan Party and constitutes a legal, valid and binding obligation of each
such Loan Party, enforceable against each such Loan Party in accordance with its
terms.





2




--------------------------------------------------------------------------------










5.

The execution and delivery of the Transaction Documents, the performance by each
Loan Party of its obligations thereunder, the consummation of the transactions
contemplated thereby, the compliance by each Loan Party with any of the
provisions thereof, the borrowing of Loans, and the use of proceeds thereof, all
as provided in the Credit Agreement, (a) will not violate, or constitute a
default under, any Requirement of Law or, to the best of my knowledge, any
Contractual Obligations of any Loan Party and (b) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues.

6.

To the best of my knowledge, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or threatened by or
against any Loan Party or against any of their respective properties or revenues
(a) with respect to the Credit Agreement or any of the other Transaction
Documents, or (b) which could reasonably be expected to have a Material Adverse
Effect.

7.

No Loan Party is (a) an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, or (b) a “holding company” as defined in, or otherwise subject to
regulation under, the Public Utility Holding Company Act of 1935.  No Loan Party
is subject to regulation under any Federal or state statute or regulation which
limits its ability to incur Indebtedness.

I am a member of the bar of the State of New York and I express no opinion as to
the laws of any jurisdiction other than the laws of the State of New York, the
General Corporate Law of the States of Maryland and Delaware and the Federal
laws of the United States of America.




 

Very truly yours

 

 

 

 

 

Robert P. Schulman

















3




--------------------------------------------------------------------------------







EXHIBIT E-1

TO CREDIT AGREEMENT

[FORM OF]

CLOSING CERTIFICATE

OF

KIMCO REALTY CORPORATION

Pursuant to Section 5.1(j) of the Credit Agreement, dated as of April 17, 2009
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among KIMCO REALTY CORPORATION (the “Certifying Loan Party”), the
several banks, financial institutions and other entities from time to time
parties thereto (collectively, the “Lenders”), THE BANK OF NOVA SCOTIA, as
Administrative Agent for the Lenders thereunder, and the other agents parties
thereto:

The undersigned [Vice President, Chief Accounting Officer and Treasurer] of the
Certifying Loan Party hereby certifies as follows:

1.

Each of the conditions set forth in Section 5.1 of the Credit Agreement have
been satisfied.

2.

The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
or in connection with any of the Loan Documents to which it is a party are true
and correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;

3.

No Default or Event of Default has occurred and is continuing as of the date
hereof or shall have occurred and be continuing as of the date hereof or after
giving effect to any Loans to be made on the date hereof pursuant to the Credit
Agreement;

4.

                          is the duly elected and qualified Assistant Secretary
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature;

and the undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies as follows:

5.

There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party after the date hereof;

6.

The Certifying Loan Party is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization;











--------------------------------------------------------------------------------










7.

Attached hereto as Annex 1 is a correct and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
[             ], 2009 (the “Resolutions”) authorizing (i) the execution,
delivery and performance of the Loan Documents to which it is a party and (ii)
the transactions (including the obtaining of Loans under the Credit Agreement)
contemplated by the Loan Documents to which it is a party; such Resolutions have
not in any way been amended, modified, revoked or rescinded and have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect; and such Resolutions are the only corporate
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein; attached hereto as Annex 2 is a correct and
complete copy of the By-Laws of the Certifying Loan Party as in effect on the
date hereof and on the date immediately prior to the date that the Resolutions
were adopted, and such By-Laws have not been amended, repealed, modified or
restated; and attached hereto as Annex 3 is a correct and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof and on the date immediately prior to the date that the Resolutions
were adopted, and such certificate has not been amended, repealed, modified or
restated;

8.

The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver, on behalf of the Certifying Loan
Party, each of the Loan Documents to which it is a party, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:




Name

Office

 

Signature

 

 

 

 

[Glenn G. Cohen]

[Vice President, Chief

 

 

 

Accounting Officer & Treasurer]

 

 

 

 

 

 

[Kathleen Gazerro]

[Assistant Secretary]

 

 










[Signature page to follow]





2




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.




 

 

 

 

 

 

Name: [Glenn G. Cohen]

 

Name: [Kathleen Gazerro]

 

Title: [Vice President, Chief Accounting Officer & Treasurer]

 

Title:  [Assistant Secretary]




Date:  [                         ], 2009





3




--------------------------------------------------------------------------------










Annex 1

To Closing Certificate

Resolution





4




--------------------------------------------------------------------------------










Annex 2

To Closing Certificate

By-Laws





5




--------------------------------------------------------------------------------










Annex 3

To Closing Certificate

Certificate of Incorporation








6




--------------------------------------------------------------------------------







EXHIBIT E-2

TO CREDIT AGREEMENT

[FORM OF]

CLOSING CERTIFICATE

OF

SUBSIDIARY GUARANTOR

[TO BE ADAPTED FOR ENTITY TYPES OF THE VARIOUS SUBSIDIARY GUARANTORS]

Pursuant to Section 5.1(j) of the Credit Agreement, dated as of April 17, 2009
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among KIMCO REALTY CORPORATION (“Kimco”), the several banks, financial
institutions and other entities from time to time parties thereto (collectively,
the “Lenders”), THE BANK OF NOVA SCOTIA, as Administrative Agent for the Lenders
thereunder, and the other agents parties thereto:

The undersigned [Vice President, Chief Accounting Officer and Treasurer] of the
undersigned Subsidiary Guarantor (the “Certifying Loan Party”) hereby certifies
as follows:

9.

The Baseline Conditions relating to the Certifying Loan Party are satisfied in
all material respects on and as of the date hereof;

10.

No Default or Event of Default has occurred and is continuing as of the date
hereof or shall have occurred and be continuing as of the date hereof or after
giving effect to any Loans to be made on the date hereof pursuant to the Credit
Agreement;

11.

                          is the duly elected and qualified Assistant Secretary
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature;

and the undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies as follows:

12.

There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party after the date hereof;

13.

The Certifying Loan Party is a [corporation] [limited partnership] [limited
liability company] duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization;

14.

Attached hereto as Annex 1 is a correct and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
[              ], 2009 authorizing (i) the execution, delivery and performance
of the Loan Documents to which it is a party and (ii) the transactions
contemplated by the Loan Documents to which it is a party; such resolutions have
not in any way been amended, modified, revoked or rescinded and have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect; and such resolutions are the only corporate
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein.











--------------------------------------------------------------------------------










15.

The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver, on behalf of such Certifying Loan
Party, each of the Loan Documents to which it is a party, and each of such
officers is duly authorized to execute and deliver on behalf of such Certifying
Loan Party any certificate or other document to be delivered by such Certifying
Loan Party pursuant to the Loan Documents to which such Certifying Loan Party is
a party:




Name

Office

 

Signature

 

 

 

 

[Glenn G. Cohen]

[Vice President, Chief

 

 

 

Accounting Officer & Treasurer]

 

 

 

 

 

 

[Kathleen Gazerro]

[Assistant Secretary]

 

 














2




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

[LIST OF GUARANTORS TO BE PROVIDED]




 

 

 

 

 

 

Name: [Glenn G. Cohen]

 

Name: [Kathleen Gazerro]

 

Title: [Vice President, Chief Accounting Officer & Treasurer]

 

Title:  [Assistant Secretary]







Date:  [                           ], 2009








3




--------------------------------------------------------------------------------










Annex 1

To Closing Certificate

Resolutions








4




--------------------------------------------------------------------------------







EXHIBIT F

TO CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE




[For the Fiscal Quarter ended

 

]

[For the Fiscal Year ended

 

]

 

This Compliance Certificate is furnished pursuant to Section 6.2(b) of the
Credit Agreement dated as of April 17, 2009 (the “Credit Agreement”), among
KIMCO REALTY CORPORATION (“Kimco”), the Several Lenders from Time to Time
Parties Hereto, THE BANK OF NOVA SCOTIA, as Administrative Agent, and the other
agents party thereto.  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

The undersigned Responsible Officer of Kimco hereby certifies as follows:

 

(1)        The financial statements referred to in Section 6.1(a) or 6.1(b), as
the case may be, of the Credit Agreement which are delivered concurrently with
the delivery of this Compliance Certificate are complete and correct in all
material respects and have been prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods except as approved by the accountants performing the audit in
connection therewith or the undersigned, as the case may be, and disclosed
therein.

 

(Amounts presented in 000’s except ratios)




 

 

 

 

1.

Total Indebtedness Ratio (Section 7.1(a))

 

 

 

(a)

Total Indebtedness: (without duplication of letter of credit obligations)

 

 

 

(b)

Gross Asset Value

 

 

 

(i)

Total EBITDA

 

 

 

1.

Consolidated Net Income

 

 

 

2.

Adjustments to Consolidated Net Income:

 

 

 

add back:

 

 

 

A.

Depreciation and Amortization

 

 

 

B.

Losses on extraordinary items

 

 

 

C.

Losses on operating real estate sales

 

 

 

D.

Losses on early extinguishment of debt

 

 

 

E.

Losses on impairments

 

 

 

F.

Losses on investments in marketable securities

 

 

 

G.

 Provisions for income taxes

 

 

 

H.

EBITDA adjustment of Unconsolidated Entities

 

 

 

I.

Total interest expense

 

 

 

and subtract:

 

 

 

A.

Gain on extraordinary items

 

 

 

B.

Gain on operating real estate sales

 

 

 

C.

Gain on early extinguishment of debt

 

 

 

D.

Gain on impairments

 

 

 

E.

Gains on investments in marketable securities

 

 

 

F.

Benefits for income taxes

 

 

 

Net Adjustments

 

 

 

3.    (i)

Total EBITDA (after giving effect to adjustments)

 

 

 

(ii)

management fee income included in Total EBITDA

 

 

 

(iii)

other income included in Total EBITDA not attributable to Properties

 

 

 

(iv)

sum of (ii) and (iii)

 

 

 














--------------------------------------------------------------------------------










(v)

15% of Total EBITDA above

 

 

 

(vi)

amount by which (iv) exceeds (v)

 

 

 

(vii)

replacement reserve @ $.15 per square foot of gross leasable area

 

 

 

(viii)

Straight lining adjustment

 

 

 

(ix)

EBITDA of the Unconsolidated Entities

 

 

 

(x)

Income from mezzanine and mortgage loan receivables

 

 

 

(xi)

Dividend and interest income from marketable securities

 

 

 

(xii)

EBITDA of Identified Properties

 

 

 

(xiii)

Total Adjusted EBITDA = (i) - (vi) - (vii) - (viii) - (ix) - (x) - (xi) - (xii)

 

 

 

(xiv)

2 times the amount in (xiii) is annualized Total Adjusted EBITDA

 

 

 

(xv)

(xiv) divided by 0.0750

 

 

 

(xvi)

Unrestricted Cash and Cash Equivalents

 

 

 

(xvii)

land and development projects at cost

 

 

 

(xviii)

mezzanine and mortgage loan receivables, at lower of cost or market

 

 

 

(xix)

(Reserved)

 

 

 

(xx)

marketable securities valued as reflected on Kimco’s consolidated financial
statements

 

 

 

(xxi)

investment and advances in Noncontrolled Entities

 

 

 

(xxii)

Aggregate purchase price for each Identified Property

 

 

 

(xxiii)

sum of (xv) plus (xvi) plus (xvii) plus (xviii) plus (xix) plus (xx) plus (xxi)
plus (xxii), subject to the limitations below, is tentative “Gross Asset Value”

 

 

 

Gross Asset Value

40% of Gross Asset Value per (xxiii)

 

 

 

Sum of (xvii) plus (xviii) (other than mortgage loan receivables, at lower of
cost or market) plus (xxi) is limited to 40% of Gross Asset Value

 

 

 

Adjustment so not more than 25% of Gross Asset Value is attributable to assets
located outside United States or Entities not organized in and having principal
offices in the United States

 

 

 

Equals Gross Asset Value

 

 

 

 

 

 

 

TOTAL INDEBTEDNESS RATIO = (a) / (b)

 

 

 

Must be less than or equal to: 0.60 (or 0.65 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions)

 

 

 

 

 

 

 

2.

Total Priority Indebtedness Ratio (Section 7.1(b))

 

 

 

(a)

Total Priority Indebtedness

 

 

 

(i)

Indebtedness of Kimco and Consolidated Entities secured by their respective
assets

 

 

 

(ii)

Unsecured third party Indebtedness of the Consolidated Entities other than Kimco
or any Consolidated Entity (excluding any unsecured debt unconditionally
guaranteed by Kimco)

 

 

 

(iii)

sum of (i) plus (ii) is “Total Priority Indebtedness”

 

 

 

(b)

Gross Asset Value

 

 

 

TOTAL PRIORITY INDEBTEDNESS RATIO = (a) / (b)

 

 

 

Must be less than or equal to: 0.35

 

 

 

 

 

 

 

3.

Minimum Unsecured Interest Coverage Ratio (Section 7.1(e))

 

 

 

(a)

Property NOI of Unencumbered Properties

 

 

 

(v)

Property Gross Revenues

 

 

 

(w)

Property Operating Expenses

 

 

 

(x)

management fee reserve of 3% of Property Gross Revenues

 

 

 




2




--------------------------------------------------------------------------------










(y)

replacement reserve @ $.15 per square foot, per annum of GLA

 

 

 

(z)

(v) - (w) - (x) - (y) is “Unencumbered Property NOI”

 

 

 

(b)

75% of management fee revenues in respect of properties owned by Noncontrolled
Entities

 

 

 

(c)

Dividends and interest on marketable securities

 

 

 

(d)

Income from mezzanine and mortgage loan receivables

 

 

 

(e)

(a) plus (b) plus (c) plus (d) is tentative Unencumbered Asset NOI

 

 

 

Adjustment so not more than 25% of Unencumbered Assets NOI is attributable to
assets located outside United States or Entities not organized in and having
principal offices in the United States, management fee revenues earned in
respect of properties owned by any Noncontrolled Entity, dividend and interest
income from unencumbered mezzanine loan receivables

 

 

 

(f)

Equals Unencumbered Assets NOI

 

 

 

(g)

Total Unsecured Interest Expense

 

 

 

RATIO OF UNENCUMBERED ASSETS NOI TO TOTAL UNSECURED INTEREST EXPENSE = (f) / (g)

 

 

 

Must be greater than or equal to: 1.75:1.00

 

 

 

 

 

 

 

4.

Fixed Charge Coverage Ratio (Section 7.1(f))

 

 

 

(a)

Total Adjusted EBITDA (from prior page)

 

 

 

(b)

Income from mezzanine and mortgage loan receivables

 

 

 

(c)

Dividend and interest income from marketable securities

 

 

 

(d)

Distributions for the non-controlled entities for full year

 

 

 

(e)

Distributions for the non-controlled entities for full year @ 50%

 

 

 

(f)

Distributions for the non-controlled entities for six month period

 

 

 

(g)

Distributions for the non-controlled entities for six month period is lesser of
(e) or (f)

 

 

 

(h)

EBITDA attributable to Identified Properties

 

 

 

(i)

Fixed Charge Total Adjusted EBIITDA (a) plus (b) plus (c) plus (g) plus (h)

 

 

 

(j)

Total Debt Service

 

 

 

(i)

total interest expense

 

 

 

(ii)

aggregate amount of scheduled payments on Indebtedness

(excluding optional payments, balloon payments and annual installments)

 

 

 

(iii)

Preferred stock dividends

 

 

 

(iv)

Total of (i), (ii) and (iii)

 

 

 

FIXED CHARGE COVERAGE RATIO = (i) / (j)

 

 

 

Must be greater than or equal to: 1.50:1.00

 

 

 

 

 

 

 

5.

Limitation on Investments, Loans and Advances (Section 7.4)

 

 

 

(a)

Investments and advances to Noncontrolled Entities

 

 

 

(b)

Gross Asset Value for the last day of the two most recent consecutive fiscal
quarter periods of the Borrower

 

 

 

(c)

30% of Gross Asset Value

 

 

 

(a) must be less than (c)

 

 

 

 

 

 

 

(3)         To the best of such Responsible Officer’s knowledge, Kimco and each
other Loan Party has, during the period referred to above, observed or performed
all of its covenants and other agreements, and satisfied every condition
contained in the Credit Agreement and the other Loan Documents to which it is a
party to be observed, performed or satisfied by it, and as of the date hereof
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as follows: NONE.




IN WITNESS WHEREOF, I have hereto set my name.







 

 

 

Name:

 

Title:

Vice President- Treasurer




3




--------------------------------------------------------------------------------







SCHEDULE 1.1A

TO CREDIT AGREEMENT




LENDERS AND COMMITMENTS IMMEDIATELY AFTER GIVING EFFECT TO EFFECTIVE DATE




 

 

 

Lender

Commitment

Applicable Percentage of Commitments

 

 

 

The Bank of Nova Scotia

$40,000,000.00

18.1818%

The Royal Bank of Canada

$40,000,000.00

18.1818%

PNC Bank, National Association

$20,000,000.00

9.0909%

Regions Bank

$20,000,000.00

9.0909%

U.S. Bank National Association

$20,000,000.00

9.0909%

Deutsche Bank Trust Company Americas

$15,000,000.00

6.8182%

UBS Loan Finance LLC

$15,000,000.00

6.8182%

Bank of America, N.A.

$15,000,000.00

6.8182%

CIBC Inc.

$10,000,000.00

4.5455%

Citicorp North America, Inc.

$10,000,000.00

4.5455%

Wells Fargo Bank NA

$10,000,000.00

4.5455%

Barclays Bank PLC

$5,000,000.00

2.2727%

 

 

 

Total

$220,000,000.00

100.0000%

 

 

 














--------------------------------------------------------------------------------







SCHEDULE 1.1B

TO CREDIT AGREEMENT

FFO DEFINITION VARIATIONS




1.

Gains or losses on early extinguishment of Indebtedness not included in FFO.

2.

Losses on the sales of operating properties not included in FFO.











--------------------------------------------------------------------------------







SCHEDULE 4.1

TO CREDIT AGREEMENT

CERTAIN FINANCIAL DISCLOSURES

None.











--------------------------------------------------------------------------------







SCHEDULE 4.19

TO CREDIT AGREEMENT

CONDEMNATION PROCEEDINGS




Site

33

— Tampa, FL

Site

44

— Augusta, GA

Site

49

— Montgomery, PA

Site

397

— Evansville, IN

Site

558

— Piscataway, NJ

Site

589

— Austin, TX

Site

605

— Centereach, NY

Site

649

— Blue Bell, PA

Site

1014

— Cherry Hill, NJ

Site

1061A

— Perry All, MD

Site

1145

— Nesconset, NY

Site

1363

— Farmingdale, NY

Site

1451

— Dublin, CA

Site

1566

— Pittsburgh, PA














--------------------------------------------------------------------------------







SCHEDULE 7.2

TO CREDIT AGREEMENT

TRANSACTION(S) REFERRED TO IN SECTION 7.2

None.














--------------------------------------------------------------------------------







SCHEDULE 10.10

TO CREDIT AGREEMENT

GUARANTORS




KRC Mexico Acquisition, LLC, a Delaware limited liability company

EIN:  74-3242843

 

 

KRC Mexico Corporation S. de R.L. de C.V.,

a corporation incorporated under the laws  of Mexico

 

 

 

Kimco North Trust I, a New York trust

EIN:  52-2352081

 

 

Kimco North Trust II, a New York trust

EIN:  03-6079543

 

 

Kimco North Trust III, a New York trust

EIN:  56-6643357

 

 

Kimco North Loan Trust IV, a New York trust

EIN:  43-1967798

 

 

Kimco North Trust V, a New York trust

EIN:  20-0288440

 

 

Kimco North Trust VI, a New York trust

EIN:  56-6642652


